Exhibit 10.1






EXECUTION COPY
U.S. $1,500,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 1, 2019
Among
THE INTERPUBLIC GROUP OF COMPANIES, INC.
as Company




THE INITIAL LENDERS AND INITIAL ISSUING BANK NAMED HEREIN
as Initial Lenders and Initial Issuing Bank
CITIBANK, N.A.
as Administrative Agent
BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
as Documentation Agent
and
CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.
BOFA SECURITIES, INC.
and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
as Joint Lead Arrangers and Joint Book Managers










































Interpublic Credit Agreement

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS                        1
SECTION 1.01. Certain Defined Terms                            1
SECTION 1.02. Computation of Time Periods                        16
SECTION 1.03. Accounting Terms                                16
SECTION 1.04. Divisions                                16
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT        17
SECTION 2.01. The Advances and Letters of Credit                        17
SECTION 2.02. Making the Advances                            17
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit        19
SECTION 2.04. Fees                                    20
SECTION 2.05. Optional Termination or Reduction of the Revolving Credit
Commitments    21
SECTION 2.06. Repayment                                22
SECTION 2.07. Interest on Advances                            22
SECTION 2.08. Interest Rate Determination                        23
SECTION 2.09. Optional Conversion of Advances                        24
SECTION 2.10. Prepayments of Advances                            25
SECTION 2.11. Increased Costs                                26
SECTION 2.12. Illegality                                    27
SECTION 2.13. Payments and Computations                        27
SECTION 2.14. Taxes                                    28
SECTION 2.15. Sharing of Payments, Etc.                            30
SECTION 2.16. Evidence of Debt                                31
SECTION 2.17. Use of Proceeds                                31
SECTION 2.18. Increase in the Aggregate Revolving Credit
Commitments            31
SECTION 2.19. Defaulting Lenders                            33
SECTION 2.20. Extension of Termination Date                        34
SECTION 2.21. Mitigation Obligations; Replacement of Lenders                35
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING                    36




Interpublic Credit Agreement

--------------------------------------------------------------------------------




SECTION 3.01. Conditions Precedent to Effectiveness of the Amendment and
Restatement    36
SECTION 3.02. Initial Advance to Each Designated Subsidiary                37
SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase    38
SECTION 3.04. Determinations Under Sections 3.01 and 3.02                39
ARTICLE IV REPRESENTATIONS AND WARRANTIES                        39
SECTION 4.01. Representations and Warranties of the Company                39
ARTICLE V COVENANTS OF THE COMPANY                            41
SECTION 5.01. Affirmative Covenants                            41
SECTION 5.02. Negative Covenants                            43
SECTION 5.03. Financial Covenant                            46
ARTICLE VI EVENTS OF DEFAULT                                47
SECTION 6.01. Events of Default                                47
SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default            49
ARTICLE VII GUARANTY                                    50
SECTION 7.01. Guaranty                                    50
SECTION 7.02. Guaranty Absolute                            50
SECTION 7.03. Waivers and Acknowledgments                        51
SECTION 7.04. Subrogation                                51
SECTION 7.05. Continuing Guaranty; Assignments                        52
ARTICLE VIII THE AGENT                                    52
SECTION 8.01. Authorization and Authority                        52
SECTION 8.02. Rights as a Lender                            52
SECTION 8.03. Duties of Agent; Exculpatory Provisions                    52
SECTION 8.04. Reliance by Agent                                53
SECTION 8.05. Delegation of Duties                            54
SECTION 8.06. Resignation of Agent                            54
SECTION 8.07. Non-Reliance on Agent and Other Lenders                    55
SECTION 8.08. No Other Duties, etc                            55
SECTION 8.09. Lender ERISA Representation                        55
ARTICLE IX MISCELLANEOUS                                    56




Interpublic Credit Agreement

--------------------------------------------------------------------------------




SECTION 9.01. Amendments, Etc.                                56
SECTION 9.02. Notices, Etc.                                57
SECTION 9.03. No Waiver; Remedies                            58
SECTION 9.04. Costs and Expenses                            58
SECTION 9.05. Right of Set‑off                                59
SECTION 9.06. Binding Effect                                59
SECTION 9.07. Assignments and Participations                        60
SECTION 9.08. Confidentiality                                63
SECTION 9.09. Designated Subsidiaries                            64
SECTION 9.10. Governing Law                                65
SECTION 9.11. Execution in Counterparts                            65
SECTION 9.12. Judgment                                65
SECTION 9.13. Jurisdiction, Etc.                                66
SECTION 9.14. Substitution of Currency                            66
SECTION 9.15. No Liability Regarding Letters of Credit                    66
SECTION 9.16. Patriot Act Notification                            67
SECTION 9.17. No Fiduciary Duty                            67
SECTION 9.18. Acknowledgement and Consent to Bail-In of Certain Financial
Institutions    67
SECTION 9.19. Waiver of Jury Trial                            67


























Interpublic Credit Agreement

--------------------------------------------------------------------------------




Schedules
Schedule I    - Commitments
Schedule 2.01(b)    - Existing Letters of Credit


Exhibits
Exhibit A    - Form of Note
Exhibit B    - Form of Notice of Borrowing
Exhibit C    - Form of Assignment and Assumption
Exhibit D-1    - Form of Opinion of Willkie Farr & Gallagher LLP
Exhibit D-2    - Form of Opinion of In-House Counsel for the Company
Exhibit E    - Form of Designation Agreement
Exhibit F    - Form of Assumption Agreement






Interpublic Credit Agreement

--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 1, 2019


THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), the banks and other financial institutions (the “Initial Lenders”)
listed on the signature pages hereof, BANK OF AMERICA, N.A. and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), as co-syndication agents, MORGAN STANLEY MUFG LOAN
PARTNERS, LLC, acting through Morgan Stanley Senior Funding, Inc. and MUFG Bank,
Ltd., as documentation agent, CITIBANK, N.A. (“Citibank”), JPMorgan, BOFA
SECURITIES, INC. and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, acting through
Morgan Stanley Senior Funding, Inc. and MUFG Bank, Ltd., as joint lead arrangers
and joint book managers, and CITIBANK, N.A. (“Citibank”), as administrative
agent (the “Agent”) for the Lenders (as hereinafter defined), agree as follows:
PRELIMINARY STATEMENT. The Company, the lenders parties thereto and Citibank, as
agent, are parties to the Credit Agreement dated as of July 18, 2008, as amended
and restated as of April 23, 2010, as further amended and restated as of May 31,
2011 and as amended as of November 6, 2012, as further amended and restated as
of December 12, 2013, as further amended and restated as of October 20, 2015, as
further amended and restated as of October 25, 2017 and as further amended by
Amendment No. 1 dated as of July 27, 2018 (the “Existing Credit Agreement”).
Subject to the satisfaction of the conditions set forth in Section 3.01, the
Borrowers, the parties hereto and Citibank, as Agent, desire to amend and
restate the Existing Credit Agreement as herein set forth.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acquired/Disposed Business” means (a) any Person, division or line of business
acquired or disposed of, as the case may be, by the Company or any Consolidated
Subsidiary of the Company where the consideration (whether cash, stock or other
form of consideration) for the transaction is at least $200,000,000 (it being
understood that such consideration shall be determined based on the payment made
at the time of the transaction, without regard to any subsequent or earnout
payments); or (b) a Specified Acquisition.
“Adjusted EBITDA” means for any period, with respect to any Acquired/Disposed
Business acquired or disposed of since the beginning of such period, the EBITDA
of such Acquired/Disposed Business (determined using the definition of EBITDA
herein mutatis mutandis and determined, if applicable, on a Consolidated basis
together with any Subsidiaries or other Consolidated entities of such
Acquired/Disposed Business), calculated on a pro forma basis as if the
acquisition or disposition of such Acquired/Disposed Business had occurred on
the first day of such period.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).
“Affiliate” means, as to any Person, any other Person (whether or not existing
as at the date hereof) that, directly or indirectly, controls, is controlled by
or is under common control with such Person or is a director or officer of such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 10% or more of
the Voting Stock of such Person or to direct or cause the direction


Interpublic Credit Agreement
1



--------------------------------------------------------------------------------




of the management and policies of such Person, whether through the ownership of
Voting Stock, by contract or otherwise.
“Agent’s Account” means (a)  the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications and (b) such other account of
the Agent as is designated in writing from time to time by the Agent to the
Company and the Lenders for such purpose.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Anniversary Date” has the meaning specified in Section 2.20(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977 (12 U.S.C. §78dd-1) and the U.K. Bribery
Act of 2010.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
“Applicable Margin” means, as of any date from and after the Restatement Date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:


Public Debt Rating
S&P/Moody’s/Fitch
Applicable Margin for
Base Rate Advances
Applicable Margin for
Eurocurrency Rate Advances
Level 1
At least A- / A3 / A-
0.000%
0.910%
Level 2
BBB+ / Baa1 / BBB+
0.015%
1.015%
Level 3
BBB/ Baa2 / BBB
0.125%
1.125%
Level 4
BBB- / Baa3 / BBB-
0.325%
1.325%
Level 5
BB + / Ba1 / BB+
0.500%
1.500%
Level 6  
Ratings less than BB+/Ba1/BB+ (or unrated by S&P, Moody’s and Fitch)
0.700%
1.700%



“Applicable Percentage” means, as of any date from and after the Restatement
Date, a percentage per annum determined by reference to the Public Debt Rating
in effect on such date as set forth below:




Interpublic Credit Agreement
2



--------------------------------------------------------------------------------




Public Debt Rating
S&P/Moody’s/Fitch
Applicable
Percentage
Level 1
At least A- / A3 / A-
0.090%
Level 2
BBB+ / Baa1 / BBB+
0.110%
Level 3
BBB/ Baa2 / BBB
0.125%
Level 4
BBB- / Baa3 / BBB-
0.175%
Level 5
BB + / Ba1 / BB+
0.250%
Level 6  
Ratings less than BB+/Ba1/BB+ (or unrated by S&P, Moody’s and Fitch)
0.300%



“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Assuming Lender” has the meaning specified in Section 2.18(b).
“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), converting all
non-Dollar amounts into the Dollar Equivalent thereof at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
“Bail-In Legislation” means:
(a)    with respect to an EEA Member Country which has implemented, or which at
any time implements, Article 55 BRRD, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time; and
(b)    with respect to any state other than such an EEA Member Country or (to
the extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-Down and Conversion Powers contained in
that law or regulation.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
(b)    ½ of one percent per annum above the Federal Funds Rate;


Interpublic Credit Agreement
3



--------------------------------------------------------------------------------




(c)    the Eurocurrency Rate applicable to Dollars for a period of one month
(“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR
for any day shall be based on the rate appearing on the applicable Bloomberg
screen (or other commercially available source providing such quotations as
designated by the Agent from time to time) at approximately 11:00 a.m. London
time on such day); provided, that if One Month LIBOR shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; and
(d)    zero.
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time (and each a “Borrower”).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Sections 2.01(a) or 2.03(c).
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open for payments
in Euros).
“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
“Commitment Date” has the meaning specified in Section 2.18(b).
“Commitment Increase” has the meaning specified in Section 2.18(a).
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, Swiss Francs, lawful currency of Japan, Euro and
any other currency (other than Dollars) requested by the applicable Borrower
that can be provided by all Lenders.
“Committed L/C Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, Swiss Francs, lawful currency of Japan, lawful
currency of Singapore, lawful currency of Canada, lawful currency of Sweden,
lawful currency of Denmark, lawful currency of Australia, Euro and any other
currency (other than Dollars) requested by the applicable Borrower that can be
provided by all Issuing Banks.
“Competitor” means, as of any date, any Person that is (a) any entity (other
than the Company or its Subsidiaries) within the Global Industrial
Classification (“GICS”) Media Industry Group, presently designated as No. 2540
(and any successor or replacement thereto) appearing on Bloomberg, (b) a
competitor of any of the Borrowers or (c) any Affiliate of a competitor of any
of the Borrowers, which Person, in the case of clause (b) and (c), has been
designated by the Company as a “Competitor” by written notice to the Agent and
the Lenders (including by posting such notice to the Platform) effective five
Business Days after such notice is so given; provided that “Competitor” shall
exclude any Person that the Company has designated as no longer being a
“Competitor” by written notice delivered to the Agent from time to time.


Interpublic Credit Agreement
4



--------------------------------------------------------------------------------




“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
Consolidated financial statements as of such date.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all payment obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all payment
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all payment obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all payment obligations of such
Person as lessee under leases that have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases or, after
giving effect to FASB ASC 842, as finance leases, (f) all payment obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all net payment obligations of such
Person in respect of each Hedge Agreement, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such Debt
or to advance or supply funds for the payment or purchase of such Debt, (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss, (3) to supply funds
to or in any other manner invest in the debtor (including any agreement to pay
for property or services irrespective of whether such property is received or
such services are rendered) or (4) otherwise to assure a creditor against loss,
and (i) all Debt referred to in clauses (a) through (h) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt; provided, however, that the term
“Debt” shall not include obligations under agreements providing for
indemnification, deferred purchase price payments or similar obligations
incurred or assumed in connection with the acquisition or disposition of assets
or stock, whether by merger or otherwise.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means, subject to Section 2.19(e), at any time, any Lender
that has (a) failed to perform any of its funding obligations hereunder,
including in respect of its Advances or participations in respect of Letters of
Credit, within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Agent and the Company in writing that
such failure is the result of such Lender’s good faith reasonable determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, (b) has notified the Company
or the Agent in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith reasonable determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Company, the Agent
or any Issuing Bank acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Advances and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause upon the Company’s receipt of
such certification in form and substance satisfactory to it and the Agent or
(d)(i) become or is insolvent or has a parent company that has become or


Interpublic Credit Agreement
5



--------------------------------------------------------------------------------




is insolvent, (ii) become the subject of a Bail-In Action or (iii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be deemed to be a Defaulting Lender under this clause (d)
solely as a result of (1) the acquisition or maintenance of an ownership
interest in such Lender or parent company by a governmental authority or
instrumentality thereof or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a governmental authority or instrumentality under or based
on the law of the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, so long as, in the case of clause (1) and clause (2), such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent or the Company
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.19(e)) upon delivery of written notice of such determination to the Company,
each Issuing Bank and each Lender
“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.
“Determination Date” has the meaning specified in Section 9.07(h).
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
“EBITDA” means, for any period, operating income (or operating loss) plus (a)
depreciation expense, (b) amortization expense and (c) to the extent such
non-cash charges have reduced operating income, other non-cash charges, in each
case determined in accordance with GAAP for such period, and (d) Adjusted
EBITDA.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of a
Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).


Interpublic Credit Agreement
6



--------------------------------------------------------------------------------




“Equivalent” in Dollars of any Committed Currency or Committed L/C Currency on
any date means the equivalent in Dollars of such currency determined by using
the quoted spot rate at which the Agent’s or applicable Issuing Bank’s principal
office in London offers to exchange Dollars for such currency in London at
approximately 4:00 P.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement, and the “Equivalent” in any Committed Currency or Committed L/C
Currency of Dollars means the equivalent in such currency of Dollars determined
by using the quoted spot rate at which the Agent’s or applicable Issuing Bank’s
principal office in London offers to exchange such currency for Dollars in
London at approximately 4:00 P.M. (London time) (unless otherwise indicated by
the terms of this Agreement) on such date as is required pursuant to the terms
of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Company, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Company or any ERISA Affiliate in the circumstances described in Section 4062(e)
of ERISA; (e) the withdrawal by the Company or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) a determination that any Plan is in “at risk” status
(within the meaning of Section 303 of ERISA); or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) in the case of any Borrowing
denominated in Dollars or any Committed Currency, the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on the
applicable Bloomberg screen (or, if such Bloomberg screen is unavailable, any
successor to or substitute for such service, including


Interpublic Credit Agreement
7



--------------------------------------------------------------------------------




any service provided by New York Stock Exchange Euronext, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits Dollars or the applicable
Committed Currency in the London interbank market or other applicable market) as
the London interbank offered rate for deposits in Dollars or the applicable
Committed Currency (“LIBOR”) at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period; provided, that if
the Eurocurrency Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means taxes that are excluded from the definition of
Indemnified Taxes under Section 2.14, including for the avoidance of doubt taxes
not subject to gross up under Section 2.14(e).
“Facility” means the Letter of Credit Facility or the Revolving Credit Facility,
as the context may require.
“FATCA” means sections 1471 through 1474 of the Internal Revenue Code or
successor or substantially comparable statutory provisions, any regulations
promulgated thereunder or guidance issued with respect to such provisions, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period as published for such day (or, if
such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York for overnight Federal funds transactions with
members of the Federal Reserve System, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it; provided, that if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Fitch” means Fitch, Inc. (or any successor).
“GAAP” has the meaning specified in Section 1.03.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements designed


Interpublic Credit Agreement
8



--------------------------------------------------------------------------------




to protect a Person against fluctuation in interest rates or currency exchange
rates. For the avoidance of doubt, spot transactions shall not constitute Hedge
Agreements.
“Increase Date” has the meaning specified in Section 2.18(a).
“Increasing Lender” has the meaning specified in Section 2.18(b).
“Information” has the meaning specified in Section 9.08.
“Information Memorandum” means the information memorandum dated October 8, 2019
used by the Agent in connection with the syndication of the Revolving Credit
Commitments.
“Interest Expense” means, for any period, without duplication, (i) interest
expense (including the interest component on obligations under capitalized
leases), whether paid or accrued, on Total Debt of the Company and its
Consolidated Subsidiaries net of interest income of the Company and its
Consolidated Subsidiaries and (ii) solely for purposes of determining the
interest coverage ratio pursuant to Section 5.03(a) hereof, cash dividends,
whether paid or accrued, on any preferred stock of the Company that is
convertible into common stock of the Company, in each case for such period. The
amount of Interest Expense for any period with respect to an Acquired/Disposed
Business that is acquired or disposed of since the beginning of such period
shall be increased or reduced, as the case may be, by the amount of Interest
Expense (determined using clause (i) of the preceding sentence mutatis mutandis
and determined, if applicable, on a Consolidated basis together with any
Subsidiaries or other Consolidated entities of such Acquired/Disposed Business)
for such period in respect of Total Debt (determined using the definition of
Total Debt herein mutatis mutandis and determined, if applicable, on a
Consolidated basis together with any Subsidiaries or other Consolidated entities
of such Acquired/Disposed Business) of such Acquired/Disposed Business,
determined on a pro forma basis as if the acquisition or disposition, as the
case may be, had occurred on the first day of such period (it being understood
that interest expense related to Debt incurred during such period to finance the
acquisition of any such Acquired/Disposed Business shall be included in the
foregoing calculation but interest expense related to any Debt no longer
outstanding or repaid or redeemed at the time of acquisition of any such
Acquired/Disposed Business shall be excluded).
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two (for currencies other than Euro), three or six
months or, subject to clause (iii) of this definition, nine or twelve months, as
such Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(i)    such Borrower may not select any Interest Period that ends after the
latest Termination Date;
(ii)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(iii)    in the case of any such Borrowing, the Borrowers shall not be entitled
to select an Interest Period having duration of nine or twelve months unless, in
the case of an Interest Period selection of nine months, such period is reported
on the applicable Bloomberg screen and, in each case, by 2:00 P.M. (New York
City time) on the third Business Day prior to the first day of such Interest
Period, each Lender notifies the Agent that such Lender will be providing
funding for such Borrowing with such Interest Period (the failure of any Lender
to so respond by such time being


Interpublic Credit Agreement
9



--------------------------------------------------------------------------------




deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Borrowing shall be one, two, three or six
months, as specified by the Borrower requesting such Borrowing in the applicable
Notice of Borrowing as the desired alternative to an Interest Period of nine or
twelve months;
(iv)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(v)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Issuing Bank” means JPMorgan, as the initial Issuing Bank, and any Eligible
Assignee to which a portion of the Letter of Credit Commitment hereunder has
been assigned pursuant to Section 9.07 or any other Lender (so long as such
Eligible Assignee or such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office and its Letter of Credit Commitment (which information
shall be recorded by the Agent in the Register)), for so long as the initial
Issuing Bank, Eligible Assignee or Lender, as the case may be, shall have a
Letter of Credit Commitment.
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.
“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 or 2.20 and each
Person that shall become a party hereto pursuant to Section 9.07.
“Letter of Credit” has the meaning specified in Section 2.01(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to any Borrower in
(a) as of the Restatement Date, the Dollar amount set forth opposite the Issuing
Bank’s name on Schedule I hereto under “Letter of Credit Commitment” and (b)
thereafter, the Dollar amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 9.07(c) as such Issuing Bank’s
“Letter of Credit Commitment”, in each case as such amount may be increased or
reduced from time to time pursuant to the terms of this Agreement.
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $50,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05. The Letter of Credit Facility is part of, and not in addition to,
the Revolving Credit Facility.


Interpublic Credit Agreement
10



--------------------------------------------------------------------------------




“Leverage Ratio” means, as of the last day of each fiscal quarter of the
Company, the ratio of (i) Total Debt of the Company and its Consolidated
Subsidiaries as of such date to (ii) Consolidated EBITDA of the Company and its
Consolidated Subsidiaries for the period of four fiscal quarters then ended.
“LIBOR” is defined in the definition of “Eurocurrency Rate”.
“LIBOR Successor Rate” has the meaning set forth in Section 2.08(f).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of “Base Rate”,
“Eurocurrency Rate” and “Interest Period” and any related definitions, the
timing and frequency of determining rates and making payments of interest and
other technical, administrative or operational matters as may be appropriate, in
the discretion of the Agent, to reflect the adoption and implementation of such
LIBOR Successor Rate and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate yet exists, in such other manner of administration as
the Agent determines in consultation with the Company).
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement in the nature of a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor.
“Loan Document” means this Agreement, the Notes, if any, and the other L/C
Related Documents.
“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any other Loan Document or (c) the ability of the
Company to perform its payment obligations under this Agreement or any other
Loan Document.
“Material Consolidated Subsidiary” means (i) any Consolidated Subsidiary for
which the assets or revenues of such Consolidated Subsidiary and its
Consolidated Subsidiaries, taken as a whole, comprise more than 5% of the assets
or revenues, respectively, of the Company and its Consolidated Subsidiaries,
taken as a whole or (ii) any group of Consolidated Subsidiaries that do not meet
the requirements of clause (i) if the aggregate assets and revenues of all such
Consolidated Subsidiaries and their Consolidated Subsidiaries comprise more than
15% of the assets or revenues, respectively, of the Company and its Consolidated
Subsidiaries taken as a whole.
“Moody’s” means Moody’s Investors Service, Inc. (or any successor).
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.


Interpublic Credit Agreement
11



--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Extending Lender” has the meaning specified in Section 2.20(b).
“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Issuance” has the meaning specified in Section 2.03(a).
“Other Connection Taxes” has the meaning specified in Section 2.14(a)(iii).
“Other Taxes” has the meaning specified in Section 2.14(b).
“Participation Cut-Off Date” has the meaning specified in Section 2.03(c).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
“Payment Office” means, for any Committed Currency or Committed L/C Currency,
such office of Citibank as shall be from time to time selected by the Agent and
notified by the Agent to the Company and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for
non-credit enhanced long‑term senior unsecured debt issued by the Company. For
purposes of the foregoing, (a) if only one of S&P, Moody’s and Fitch shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage shall be determined by reference to one Rating Level below the
available Public Debt Rating announced by such rating agency; (b) if the ratings
from S&P, Moody’s and Fitch fall within different Rating Levels, and (i) two of
the ratings are at the same Rating Level, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the two ratings at the
same Rating Level or (ii) each of the three ratings fall within different Rating
Levels, then the Applicable Margin and the Applicable Percentage shall be
determined by reference to the middle Rating Level, (c) if only two of S&P,
Moody’s and Fitch shall have in effect a Public Debt Rating and (i) such ratings
are at the same Rating Level, the Applicable Margin and the Applicable
Percentage shall be determined by reference to such Rating Level, (ii) such
ratings are at different Rating Levels and separated by one Rating Level, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to the higher of such ratings or (iii) such ratings are at different Rating
Levels and separated by more than one Rating Level, the Applicable Margin and
the Applicable Percentage shall be determined by reference to the Rating Level
that is one Rating Level higher than the lower of such ratings; (d) if none of
S&P, Moody’s or Fitch shall have


Interpublic Credit Agreement
12



--------------------------------------------------------------------------------




in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage will be set in accordance with Level 6 under the definition of
“Applicable Margin” or “Applicable Percentage”, as the case may be; (e) if any
such rating established by S&P, Moody’s or Fitch shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (f) if S&P, Moody’s or
Fitch shall change its system of ratings designations, each reference to the
Public Debt Rating announced by S&P, Moody’s or Fitch, as the case may be, shall
refer to the then equivalent rating by S&P, Moody’s or Fitch, as the case may
be, that corresponds to the prior ratings designation.
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
aggregate Revolving Credit Commitments at such time and (b) such amount.
“Rating Level” means, with respect to any rating agency, each rating subcategory
or “notch” of such rating agency , giving effect to pluses and minuses (or
similar designations). By way of illustration, BBB+, BBB and BBB- are each
separate Rating Levels of S&P.
“Register” has the meaning specified in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate outstanding principal amount (based on the
Equivalent in Dollars at such time) of the Advances, or, if no such principal
amount is then outstanding, Lenders having at least a majority in amount of the
Revolving Credit Commitments; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Advances and
Revolving Credit Commitments of such Lender at such time.
“Resolution Authority” means any body which has authority to exercise any
Write-Down and Conversion Powers.
“Restatement Date” has the meaning specified in Section 3.01.
“Revolving Credit Commitment” means as to any Lender, the obligation of such
Lender to make Advances to any Borrower in (a) as of the Restatement Date, the
Dollar amount set forth opposite such Lender’s name on Schedule I hereto as such
Lender’s “Revolving Credit Commitment” and (b) thereafter, the Dollar amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 9.07(c), as such amount may be increased or reduced from time to time
pursuant to the terms of this Agreement.
“Revolving Credit Facility” means the aggregate amount of the Revolving Credit
Commitments.
“S&P” means S&P Global Ratings, a S&P Global Inc. business (or any successor).
“Sanctioned Country” means, at any time, a country, region or territory which is
the target of any comprehensive (but not list-based or arms-related) Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or by the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons.


Interpublic Credit Agreement
13



--------------------------------------------------------------------------------




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Special Letter of Credit” has the meaning specified in Section 2.01(b).
“Specified Acquisition” means one or more acquisitions of assets, equity
interests, entities, operating lines or divisions in any fiscal quarter for an
aggregate purchase price of not less than $200,000,000 (it being understood that
such consideration shall be determined based on the payment made at the time of
the transaction, without regard to any subsequent or earnout payments).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (whether or not existing as at the
date hereof) of which (or in which) more than 50% of (a) the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (b) the interest in
the capital or profits of such limited liability company, partnership or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.
“Swiss Francs” means lawful currency of The Swiss Federation.
“Taxes” has the meaning specified in Section 2.14(a).
“Termination Date” means the earlier of (a) November 1, 2024, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Extending Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Anniversary Date for all purposes of
this Agreement.
“Total Debt” means, without duplication, the aggregate principal amount of Debt
for money borrowed (including unreimbursed drawings under letters of credit) or
any capitalized lease obligation, any obligation under a purchase money
mortgage, conditional sale or other title retention agreement or any obligation
under notes payable or drafts accepted representing extensions of credit, but
shall not include any Debt in respect of Hedge Agreements.
“Trade Date” has the meaning specified in Section 9.07(b)(i)(B).
“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit to any Borrower
in an amount (converting all non-Dollar amounts


Interpublic Credit Agreement
14



--------------------------------------------------------------------------------




into the then Dollar Equivalent thereof) equal to the excess of (a) the amount
of its Letter of Credit Commitment over (b) the aggregate Available Amount of
all Letters of Credit issued by such Issuing Bank.
“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Advances (based in respect of
any Advances denominated in a Committed Currency or the Equivalent in Dollars at
such time) made by such Lender (in its capacity as a Lender) and outstanding at
such time, plus (ii) such Lender’s Ratable Share of the aggregate Available
Amount of all the Letters of Credit outstanding at such time.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means:
(a)    with respect to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;
(b)    in relation to any other applicable Bail-In Legislation:
(i)    any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and
(ii)    any similar or analogous powers under that Bail-In Legislation; and
(c)    with respect to any UK Bail-In Legislation:
(i)    any powers under that UK Bail-In Legislation to cancel, transfer or
dilute shares issued by a Person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii)    any similar or analogous powers under that UK Bail-In Legislation.






Interpublic Credit Agreement
15



--------------------------------------------------------------------------------




SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
SECTION 1.03. Accounting Terms. Except as expressly provided herein, all terms
of an accounting nature shall be construed in accordance with generally accepted
accounting principles in the United States of America, as in effect from time to
time (“GAAP”); provided that, if the Company or the Required Lenders notify the
Agent that the Company or the Required Lenders, as applicable, request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Date in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of indebtedness under Accounting Standards
Codification 825 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
indebtedness in a reduced manner as described therein, and such indebtedness
shall at all times be valued at the full stated principal amount thereof. For
the avoidance of doubt, all liabilities related to operating leases, as defined
by FASB ASC 842 (or any successor provision), are excluded from the definition
of Debt and payments related to operating leases are not included in Interest
Expense in part or in whole.
SECTION 1.04. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) any reference to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person and (b) any division of a limited liability company
shall constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).






















Interpublic Credit Agreement
16



--------------------------------------------------------------------------------




ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01. The Advances and Letters of Credit. (a) Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to any Borrower from time to time on any Business Day during the period
from the Restatement Date until the Termination Date applicable to such Lender
in an aggregate amount (based in respect of any Advances to be denominated in a
Committed Currency or the Equivalent in Dollars determined on the date of
delivery of the applicable Notice of Borrowing) for all Borrowers not to exceed
such Lender’s Unused Commitment. Each Borrowing shall be in an aggregate amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Advances denominated in Dollars and the Equivalent of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof in the case of Advances
denominated in any Committed Currency (determined on the date of the applicable
Notice of Borrowing) and shall consist of Advances of the same Type and in the
same currency made on the same day by the Lenders ratably according to their
respective Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, any Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(a).
(b)    Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”)
for the account of any Borrower from time to time on any Business Day during the
period from the Restatement Date until 30 days before the latest Termination
Date (i) in an aggregate Available Amount for all Letters of Credit issued by
all Issuing Banks not to exceed at any time the Letter of Credit Facility at
such time, (ii) in an amount for each Issuing Bank (converting all non-Dollar
amounts into the then Dollar Equivalent thereof) not to exceed the amount of
such Issuing Banks’ Letter of Credit Commitment at such time and (iii) in an
amount for each such Letter of Credit (converting all non-Dollar amounts into
the then Dollar Equivalent thereof) not to exceed an amount equal to the Unused
Commitments of the Lenders having a Termination Date no earlier than the
expiration date of such Letter of Credit at such time. Each Letter of Credit
shall be in an amount of $10,000 (or the Equivalent thereof in any Committed L/C
Currency) or any integral multiple of $1,000 in excess thereof. No Letter of
Credit shall have an expiration date (including all rights of any Borrower or
the beneficiary to require renewal) later than the earlier of (x) 15 days prior
to the latest Termination Date or (y) the date that is one year after the
issuance thereof; provided that any Letter of Credit which provides for
automatic one-year extension(s) of such expiration date shall be deemed to
comply with the foregoing requirement if the applicable Issuing Bank has the
unconditional right to prevent any such automatic extension from taking place.
Notwithstanding anything to the contrary in the preceding sentence, Letters of
Credit issued by any Issuing Bank may have expiration dates as mutually agreed
upon by the Company and such Issuing Bank (any such Letters of Credit with
expiration dates after 15 days prior to the latest Termination Date, “Special
Letters of Credit”). Within the limits referred to above, any Borrower may
request the issuance of Letters of Credit under this Section 2.01(b), repay any
Advances resulting from drawings thereunder pursuant to Section 2.03(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).
Each letter of credit listed on Schedule 2.01(b) shall be deemed to constitute a
Letter of Credit issued hereunder, and each Lender that is an issuer of such a
Letter of Credit shall, for purposes of Section 2.03, be deemed to be an Issuing
Bank for each such letter of credit, provided that all such letters of credit
shall be permitted to expire on their respective expiration dates as in effect
on the date of this Agreement (and the respective Issuing Banks are permitted to
take such steps under such letters of credit which have automatic renewal or
extension provisions to prevent such automatic renewals or extensions from
occurring) and any replacement of any such letter of credit shall be issued by
an Issuing Bank pursuant to the terms of this Agreement. The terms “issue”,
“issued”, “issuance” and all similar terms, when applied to a Letter of Credit,
shall include any renewal, extension or amendment thereof. Any Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate; provided that the original Issuing Bank shall continue as the
“Issuing Bank” and shall remain liable in all respects for the performance of
such Affiliate with respect to any such Letter of Credit.
SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.03(a) and except with respect to Advances made pursuant to Section 2.03(c),
each Borrowing shall be made on notice, given not later than (x) 10:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in Dollars or any Committed


Interpublic Credit Agreement
17



--------------------------------------------------------------------------------




Currency (other than Swiss Francs), (y) 10:00 A.M. (New York City time) on the
fourth Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in Swiss Francs,
or (z) 2:00 P.M. (New York City time) on the date of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Advances, by any Borrower to the
Agent, which shall give to each Lender prompt notice thereof in writing. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be in writing in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurocurrency Rate Advances, initial Interest Period and currency
for each such Advance; provided, however, that if any such notice shall fail to
specify a currency, Dollars shall be deemed to have been specified. Each Lender
shall, before 4:00 P.M. (New York City time) on the date of each Borrowing
denominated in Dollars and before 9:30 A.M (New York City time) on the date of
each Borrowing denominated in a Committed Currency, make available for the
account of its Applicable Lending Office to the Agent at the applicable Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the applicable Borrower requesting the Borrowing at the Agent’s address referred
to in Section 9.02 or, in the case of a Borrowing in a Committed Currency, at
the applicable Payment Office, as the case may be.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 (or the Equivalent
thereof in a Committed Currency) or if the obligation of the applicable Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than twenty separate Borrowings.
(c)    Each Notice of Borrowing of any Borrower shall be irrevocable and binding
on such Borrower. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
applicable Borrower requesting such Borrowing shall indemnify each applicable
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
(d)    Unless the Agent shall have received notice from an applicable Lender
prior to the time of any Borrowing, except with respect to Borrowings pursuant
to Section 2.03(c), that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) or (b) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the applicable
Borrower proposing the Borrowing on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Agent, such Lender agrees to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent provided, however, that if such Lender does not
repay the Agent such Borrower agrees to repay the Agent forthwith on demand such
corresponding amount with interest thereon, at (i) in the case of such Borrower,
the higher of (A) the interest rate applicable at the time to the Advances
comprising such Borrowing and (B) the cost of funds incurred by the Agent in
respect of such amount and (ii) in the case of such Lender, (A) the Federal
Funds Rate in the case of Advances denominated in Dollars or (B) the cost of
funds incurred by the Agent in respect of such amount in the case of Advances
denominated in Committed Currencies. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
(e)    The failure of any applicable Lender to make the Advance, except Advances
made pursuant to Section 2.03(c), to be made by it as part of any Borrowing
shall not relieve any other Lender of its obligation, if any, hereunder to make
its Advance on the date of such Borrowing, but no Lender shall be responsible
for the failure of any other Lender to make the Advance to be made by such other
Lender on the date of any Borrowing.


Interpublic Credit Agreement
18



--------------------------------------------------------------------------------




SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof in writing. Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be in writing, specifying therein the requested
(i) date of such issuance (which shall be a Business Day), (ii) Available Amount
and currency of such Letter of Credit, (iii) expiration date of such Letter of
Credit (which expiration date shall not be later than the earlier of (x) 15 days
prior to the latest Termination Date or (y) the date that is one year after the
issuance thereof; provided that any such Letter of Credit which provides for
automatic one-year extension(s) of such expiration date shall be deemed to
comply with the foregoing requirement if the applicable Issuing Bank has the
unconditional right to prevent any such automatic extension from taking place
and each Issuing Bank hereby agrees to exercise such right to prevent any such
automatic extension for each such Letter of Credit outstanding after the
Termination Date; and provided, further, that the expiration date of a Special
Letter of Credit shall be determined as set forth in Section 2.01(b)), (iv) name
and address of the beneficiary of such Letter of Credit and (v) form of such
Letter of Credit, and shall be accompanied by such customary application as such
Issuing Bank may specify to the Borrower requesting such issuance for use in
connection with such requested Letter of Credit. If the requested form of such
Letter of Credit is acceptable to such Issuing Bank in its sole discretion, such
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower requesting
such issuance at its office referred to in Section 9.02 or as otherwise agreed
with such Borrower in connection with such issuance. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
(b)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Ratable
Share of the Available Amount of such Letter of Credit. Each Borrower hereby
agrees to each such participation. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Agent, for the account of such Issuing Bank, such Lender’s Ratable Share of
each drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the applicable Borrower on the date made, or of any reimbursement
payment required to be refunded to any Borrower for any reason, which amount
will be advanced, and deemed to be an Advance to such Borrower hereunder,
regardless of the satisfaction of the conditions set forth in Section 3.03. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to an assignment in accordance with Section 9.07
or otherwise pursuant to this Agreement. Notwithstanding anything to the
contrary in the preceding sentences of this Section 2.03(b), (i) each Lender’s
obligation to acquire participations pursuant thereto with respect to any
Special Letter of Credit shall expire on the day that is 15 days prior to the
Termination Date and (ii) each Lender’s existing participation, if any, pursuant
thereto with respect to any Special Letter of Credit shall terminate on the day
that is 15 days prior to the Termination Date.
(c)    Drawing and Reimbursement. The payment by an Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Advance (and shall be made
whether or not the conditions set forth in Section 3.03 have been satisfied; it
being understood that no representations or warranties shall be made or deemed
made by any Borrower in connection with such drawing), which, in the case of a
Letter of Credit denominated in Dollars, shall be a Base Rate Advance, in the
amount of such draft or, in the case of a Letter of Credit denominated in any
currency other than Dollars, shall be a Base Rate Advance in the Equivalent in
Dollars on the date such draft is paid. Each Issuing Bank shall give prompt
notice (and such Issuing


Interpublic Credit Agreement
19



--------------------------------------------------------------------------------




Bank will use its commercially reasonable efforts to deliver such notice within
one Business Day) of each drawing under any Letter of Credit issued by it to the
Company, the applicable Borrower (if not the Company) and the Agent. Upon
written demand by such Issuing Bank to the Agent, with a copy of such demand to
the Company, the Agent shall make demand on each Lender and each Lender shall
pay to the Agent such Lender’s Ratable Share of such outstanding Advance, by
making available for the account of its Applicable Lending Office to the Agent
for the account of such Issuing Bank, by deposit to the Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Advance to be funded by such Lender. Each Lender acknowledges and agrees
that its obligation to make Advances pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Lender agrees to fund its Ratable Share of any such
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day, or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. If and to the extent that any Lender shall not have so made the amount of
such Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute an Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of such Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day. Notwithstanding anything to the contrary in
the preceding sentences of this Section 2.03(c): (x) each Lender’s obligation to
pay its Ratable Share of any Advances pursuant thereto in respect of any Special
Letters of Credit shall expire on the day that is 15 days prior to the
Termination Date (the “Participation Cut-Off Date”); and (y) on and after the
Participation Cut-Off Date, each drawing under a Special Letter of Credit shall
be deemed not to constitute an Advance, but shall instead constitute an
immediate obligation of the applicable Borrower to reimburse the full amount of
such drawing, which obligation shall be satisfied to the extent that funds are
on deposit in the special sub-account of the L/C Cash Deposit Account (as
described in Section 2.10(c)) by application of such funds in accordance with
Section 2.10(c).
(d)    Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Agent and each Lender on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the preceding month and drawings during such month under all
Letters of Credit and (B) to the Agent and each Lender (with a copy to the
Company) on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank
(including, in each case, the Dollar Equivalent of any Letter of Credit
denominated in a Committed L/C Currency).
(e)    Failure to Make Advances. The failure of any Lender to make the Advance
to be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.
SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee in Dollars on the aggregate amount of
such Lender’s Revolving Credit Commitment (irrespective of usage) from the
Restatement Date in the case of each Initial Lender and from the effective date
specified in the Assumption Agreement or in the Assignment and Assumption
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date applicable to such Lender at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing December
31, 2019, and on the Termination Date applicable to such Lender; provided that
no Defaulting Lender shall be entitled to receive any facility fee in respect of
its Revolving Credit Commitment for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender),
other than a facility fee, as described


Interpublic Credit Agreement
20



--------------------------------------------------------------------------------




above, on the aggregate principal amount of Advances funded by such Defaulting
Lender outstanding from time to time.
(b)    Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a commission in Dollars on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued at
the request of such Borrower and outstanding from time to time on or after the
Restatement Date at a rate per annum equal to the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time during such calendar
quarter, payable in arrears quarterly on the third Business Day after the later
of (a) receipt of an invoice for the letter of credit fees or (b) the last day
of each March, June, September and December, commencing with the quarter ended
December 31, 2019, and on the Termination Date applicable to such Lender payable
upon demand; provided, that no Defaulting Lender shall be entitled to receive
any commission in respect of Letters of Credit for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
such commission to that Defaulting Lender but shall pay such commission as set
forth in Section 2.19); provided, further, that such commission shall be
increased by 2% per annum upon the occurrence and during the continuation of an
Event of Default if the Borrowers are required to pay Default Interest pursuant
to Section 2.07(b).
(ii)    Each Borrower shall pay to each Issuing Bank for its own account a
fronting fee on the aggregate Available Amount of all Letters of Credit issued
by such Issuing Bank at the request of such Borrower and outstanding from time
to time during each calendar quarter at a rate per annum equal to 0.25% payable
in arrears quarterly on the third Business Day after the later of (a) receipt of
an invoice for the fronting fee or (b) the last day of each March, June,
September and December, commencing with the quarter ended December 31, 2019, and
on the Termination Date applicable to such Issuing Bank payable upon demand.
(c)    Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.
SECTION 2.05. Optional Termination or Reduction of the Revolving Credit
Commitments. (a) Ratable Reduction. The Company shall have the right, upon at
least three Business Days’ notice to the Agent, permanently to terminate in
whole or to reduce ratably in part the unused portions of the respective
Revolving Credit Commitments of the Lenders, provided that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
(b)    Non-Ratable Reduction. The Company shall have the right, at any time,
upon at least three Business Days’ notice to a Defaulting Lender (with a copy to
the Agent), to terminate in whole such Defaulting Lender’s Revolving Credit
Commitment. Such termination shall be effective with respect to such Defaulting
Lender’s Revolving Credit Commitment on the date set forth in such notice,
provided, however, that such date shall be no earlier than three Business Days
after receipt of such notice. Upon termination of a Lender’s Revolving Credit
Commitment under this Section 2.05(b), the Borrowers will pay all principal of,
and interest accrued to the date of such payment on, Advances owing to such
Defaulting Lender and pay any accrued facility fee payable to such Defaulting
Lender pursuant to the provisions of Section 2.04(a), and all other amounts then
payable to such Defaulting Lender hereunder (including, but not limited to, any
increased costs, additional interest or other amounts owing under Section 2.11,
any indemnification for Taxes under Section 2.14, and any compensation payments
due as provided in Section 9.04(c)); and upon such payments, the obligations of
such Defaulting Lender hereunder shall, by the provisions hereof, be released
and discharged; provided, however, that (i) such Defaulting Lender’s rights
under Sections 2.11, 2.14 and 9.04, and its obligations under Section 9.04(e)
shall survive such release and discharge as to matters occurring prior to such
date; and (ii) no claim that the Borrowers may have against such Defaulting
Lender arising out of such Defaulting Lender’s default hereunder shall be
released or impaired in any way. Any reduction in the aggregate amount of the
Commitments of the Lenders pursuant to this Section 2.05(b) may not be
reinstated except as otherwise provided in Section 2.18; provided further,
however, that if pursuant to this Section 2.05(b), the Borrowers shall pay to a
Defaulting Lender any principal of, or interest accrued on, the Advances owing
to such Defaulting Lender, then the Borrowers shall either (x) confirm to the
Agent that no Default under Section 6.01(a) or (e) or Event of Default has
occurred and is continuing or (y) pay or cause to be paid a ratable payment of
principal and interest on Advances owing to all Non-Defaulting Lenders.


Interpublic Credit Agreement
21



--------------------------------------------------------------------------------




SECTION 2.06. Repayment. (a) Advances. Each Borrower shall repay to the Agent
for the ratable account of each Lender on the Termination Date applicable to
such Lender the aggregate principal amount of the Advances then outstanding to
such Borrower.
(b)    Letter of Credit Reimbursements. The obligation of any Borrower under
this Agreement to repay any Advance that results from payment of a drawing under
a Letter of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by a Borrower is without prejudice to, and does not
constitute a waiver of, any rights such Borrower might have or might acquire as
a result of the payment by any Lender of any draft or the reimbursement by such
Borrower thereof):
(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit or any other agreement or instrument relating thereto (all of
the foregoing being, collectively, the “L/C Related Documents”);
(ii)    any change in the time, manner or place of payment of any Letter of
Credit;
(iii)    the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not substantially comply with the terms of
such Letter of Credit;
(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of any Borrower in respect of the L/C Related
Documents; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing that might, but for the provisions of this Section,
constitute a legal or equitable discharge of any Borrower’s obligations
hereunder.
SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.


Interpublic Credit Agreement
22



--------------------------------------------------------------------------------




(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum (in addition to
the interest required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above) and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a)(i) or (ii).
(b)    If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter‑bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Advances will, on the last day
of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or (y)
Convert such Advances into Base Rate Advances and (2) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances in the Equivalent
amount of Dollars and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.
(c)    If any Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, Converted into Base Rate Advances in the Equivalent amount
of Dollars.
(d)    On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000 (or the Equivalent thereof
in any Committed Currency), such Advances shall automatically (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, Convert into Base Rate Advances in the Equivalent amount of
Dollars.
(e)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, (A) if such
Eurocurrency Rate Advance is denominated in Dollars, be Converted into a Base
Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be Converted into a Base Rate Advance in the Equivalent
amount of Dollars and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended.
(f)    If the applicable Bloomberg screen is unavailable and the substitute or
successor pages or screens are also unavailable,
(i)    the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,


Interpublic Credit Agreement
23



--------------------------------------------------------------------------------




(ii)    with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be prepaid by
the applicable Borrower or be automatically Converted into a Base Rate Advance
and (B) if such Eurocurrency Rate Advance is denominated in any Committed
Currency, be prepaid by the applicable Borrower or be automatically Converted
into a Base Rate Advance in the Equivalent amount of Dollars, and
(iii)    the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Base Rate Advances into Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Company and the Lenders that the circumstances
causing such suspension no longer exist.
(g)    If the Agent determines (which determination shall be conclusive absent
manifest error), or the Required Lenders notify the Agent (with a copy to the
Company) that the Required Lenders have determined, that (i) adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Eurocurrency Rate Advance, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (ii) the supervisor for the administrator of LIBOR or a
governmental authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining the interest rate of loans, then, promptly
after such determination by the Agent or receipt by the Agent of such notice, as
applicable, the Agent and the Company may amend this Agreement to replace the
Eurocurrency Rate with an alternate benchmark rate (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein) that has
been broadly accepted by the syndicated loan market in the United States in lieu
of LIBOR (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and, notwithstanding anything
to the contrary in Section 9.01, any such amendment shall become effective at
5:00 p.m. (New York time) on the fifth Business Day after the Agent shall have
posted such proposed amendment to all Lenders and the Company unless, prior to
such time, the Lenders comprising the Required Lenders have delivered to the
Agent notice that such Required Lenders do not accept such amendment; provided
that, if such LIBOR Successor Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. If no
LIBOR Successor Rate has been determined and the circumstances under clause (i)
above exist, the obligation of the Lenders to make or maintain Eurocurrency Rate
Advances shall be suspended (to the extent of the affected Eurocurrency Rate
Advances or Interest Periods). Upon receipt of such notice, any Borrower may
revoke any pending request for a Eurocurrency Rate Borrowing, conversion to or
continuation of Eurocurrency Rate Advances (to the extent of the affected
Eurocurrency Rate Advances or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing of Base Rate
Advances in the amount specified therein (or, in the case or a request for a
Borrowing denominated in a Committed Currency, in the amount equal to the
Equivalent thereof in Dollars).
SECTION 2.09. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any part of such Advances denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any such Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Dollar denominated Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower giving such
notice.






Interpublic Credit Agreement
24



--------------------------------------------------------------------------------




SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least two Business Days prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Advances denominated in Dollars and the Equivalent of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof in the case of Advances
denominated in any Committed Currencies (determined on the date notice of
prepayment is given) and (y) in the event of any such prepayment of a
Eurocurrency Rate Advance, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).
(b)    Mandatory Prepayments. (i) If the Agent notifies the Company on the
second Business Day prior to any interest payment date that the sum of (A) the
aggregate principal amount of all Advances denominated in Dollars plus the
Available Amount of Letters of Credit denominated in Dollars then outstanding
plus (B) the Equivalent in Dollars (both (A) and (B) determined on the third
Business Day prior to such interest payment date) of the aggregate principal
amount of all Advances denominated in Committed Currencies plus the Available
Amount of all Letters of Credit denominated in Committed L/C Currencies then
outstanding exceeds 105% of the aggregate Revolving Credit Commitments of the
Lenders on such date, the Borrowers shall, within two Business Days after
receipt of such notice, prepay the outstanding principal amount of any Advances
owing by the Borrowers in an aggregate amount sufficient to reduce such sum
after such payment to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders. The Agent shall provide such notice to the
Company at the request of any Lender.
(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this Section
2.10(b) to the Company and the Lenders.
(c)    Letters of Credit. (i) The Company shall, on the day that is 15 days
prior to the Termination Date, pay to the Agent for deposit in the regular
sub-account of the L/C Cash Deposit Account an amount sufficient to cause the
aggregate amount on deposit in the regular sub-account of the L/C Cash Deposit
Account to equal the sum of (a) 105% of the Dollar Equivalent of the aggregate
Available Amount of all Letters of Credit, other than Special Letters of Credit,
then outstanding denominated in any Committed L/C Currency other than Dollars
and (b) 100% of the aggregate Available Amount of all Letters of Credit, other
than Special Letters of Credit, then outstanding denominated in Dollars. Upon
the drawing of any such Letter of Credit, to the extent funds are on deposit in
the regular sub-account of the L/C Cash Deposit Account, such funds shall be
applied to reimburse the applicable Issuing Banks to the extent permitted by
applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Advance in respect of such Letter of Credit.
After all such Letters of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrowers thereunder shall have been paid in full,
the balance, if any, in such regular sub-account of the L/C Cash Deposit Account
in respect of such Letters of Credit shall be promptly returned to the Company.
(ii)    The Company shall, on the day that is 105 days prior to the Termination
Date, pay to the Agent for deposit in the special sub-account of the L/C Cash
Deposit Account established for each Issuing Bank that has issued an outstanding
Special Letter of Credit (against which such Issuing Bank and its Affiliates
shall have rights of setoff with respect to any obligations, whether matured or
contingent, in respect of Special Letters of Credit issued by such Issuing Bank)
an amount sufficient to cause the aggregate amount, denominated in the same
currency or currencies in which the respective Special Letters of Credit then
outstanding are denominated, on deposit in such special sub-account of the L/C
Cash Deposit Account to equal 100% of the aggregate Available Amount of all
Special Letters of Credit issued by such Issuing Bank then outstanding. Upon the
drawing of any Special Letter of Credit, to the extent funds are on deposit in
the applicable special sub-account of the L/C Cash Deposit Account in respect of
such Special Letter of Credit, such funds shall be applied (prior to the
application of any other funds) to reimburse the Issuing Bank


Interpublic Credit Agreement
25



--------------------------------------------------------------------------------




of such Letter of Credit to the extent permitted by applicable law, and if so
applied, then such reimbursement shall be deemed a repayment of the
corresponding Advance in respect of such Letter of Credit. After all Special
Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrowers thereunder shall have been paid in full, the
balance, if any, in such special sub-account of the L/C Cash Deposit Account in
respect of Special Letters of Credit shall be promptly returned to the Company.
SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation after the date
hereof or (ii) the compliance with any guideline or request issued after the
date hereof by any central bank or other governmental authority including,
without limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making,
continuing, converting to, funding or maintaining Eurocurrency Rate Advances or
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Indemnified Taxes or Other Taxes (as to which Section 2.14
shall govern) or Taxes described in Section 2.14(a)(iv) through (vii) and (ii)
Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes), then the
Company shall from time to time, within 10 days of demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Company and the Agent by such Lender, shall constitute prima facie
evidence of such amounts.
(b)    If any Lender determines that due to the introduction of or any change in
or in the interpretation of any law or regulation or any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law) after the date hereof, taking into consideration the policies of
such Lender and any corporation controlling such Lender with respect to capital
adequacy or liquidity requirements, increases or would increase the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such increase is
based upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of this type
and the effect of such increase is to reduce the rate of return on such Lender’s
capital or on the capital of the corporation controlling such Lender, then, upon
demand by such Lender (with a copy of such demand to the Agent), the Company
shall pay within 10 days of such demand to the Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder. A certificate as to such amounts submitted to the Company and the
Agent by such Lender shall constitute prima facie evidence of such amounts.
(c)    If any governmental authority of the jurisdiction of any Committed
Currency or Committed L/C Currency (or any other jurisdiction in which the
funding operations of any Lender shall be conducted with respect to such
Committed Currency or Committed L/C Currency) shall introduce or increase any
reserve, liquid asset or similar requirement after the date hereof with respect
to any category of deposits or liabilities customarily used to fund loans in
such Committed Currency or Committed L/C Currency, or by reference to which
interest rates applicable to loans in such Committed Currency or Committed L/C
Currency are determined, and the result of such requirement shall be to increase
the cost to such Lender of making or maintaining any Advance denominated in a
Committed Currency, and such Lender shall deliver to the relevant Borrowers a
notice requesting compensation under this paragraph, then the relevant Borrowers
will pay to such Lender within 10 days after each date on which interest is paid
pursuant to Section 2.07 with respect to each affected Advance denominated in a
Committed Currency, an amount that will compensate such Lender for such
additional cost. A certificate in reasonable detail as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender shall
constitute prima facie evidence of such amounts.
(d)    For the avoidance of doubt, for purposes of this Section 2.11, any
changes resulting from requests, rules, guidelines or directives (x) issued by
any governmental authority in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, regardless of the date enacted, adopted or issued,
shall be subject to


Interpublic Credit Agreement
26



--------------------------------------------------------------------------------




subsections (a), (b) and (c) above provided that the Lender making any claim
under any such subsection shall have given the Company at least 30 days prior
notice of such change(s).
(e)    Notwithstanding any other provision of this Section, no Lender shall
demand compensation for any increased cost or reduction pursuant to this Section
if it shall not at the time be the general policy or practice of such Lender to
demand such compensation in similar circumstances under comparable provisions of
other credit agreements.
SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation after the date hereof makes it
unlawful, or any central bank or other governmental authority asserts after the
date hereof that it is unlawful, for such Lender or its Eurocurrency Lending
Office to perform its obligations hereunder to make Eurocurrency Rate Advances
in Dollars or any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or any Committed Currency hereunder, (a) each Eurocurrency
Rate Advance funded by such Lender will automatically, upon such demand, (i) if
such Eurocurrency Rate Advance is denominated in Dollars, be Converted into a
Base Rate Advance and (ii) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be Converted into a Base Rate Advance in the Equivalent
amount of Dollars and (b) the obligation of such Lender to make Eurocurrency
Rate Advances or to Convert Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment hereunder, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency or Committed
L/C Currency, not later than 12:00 noon (New York City time) on the day when due
in Dollars to the Agent at the applicable Agent’s Account in same day funds and
without deduction, set off or counterclaim. Each Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
9:30 A.M. (at the Payment Office for such Committed Currency) on the day when
due in such Committed Currency to the Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds and without deduction, set off or
counterclaim. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest, fees or commissions
ratably (other than amounts payable pursuant to Section 2.04(b)(ii), 2.11, 2.14
or 9.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.18 or an extension of the Termination
Date pursuant to Section 2.20, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Anniversary Date, as
the case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under any Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(b)    All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days with twelve 30-day months (or, in each case of
Advances denominated in Committed Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.


Interpublic Credit Agreement
27



--------------------------------------------------------------------------------




(c)    Whenever any payment hereunder or under any Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)    Unless the Agent shall have received notice from any Borrower prior to
the date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
(e)    To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this Section
2.13, the Agent shall be entitled to convert or exchange such funds into Dollars
or into a Committed Currency or from Dollars to a Committed Currency or from a
Committed Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies effected pursuant to this Section 2.13(e) or as a result
of the failure of the Agent to effect any such conversion or exchange provided
such failure was not a result of gross negligence or willful misconduct on the
part of the Agent; and provided further that the applicable Borrower agrees to
indemnify the Agent and each Lender, and hold the Agent and each Lender
harmless, but without duplication, for any and all losses, costs and expenses
incurred by the Agent or any Lender for any conversion or exchange of currencies
(or the failure to convert or exchange any currencies) in accordance with this
Section 2.13(e), provided such losses, costs and expenses were not the result of
gross negligence or willful misconduct on the part of the Agent.
SECTION 2.14. Taxes. (a) Subject to Sections 2.14(e) and 2.14(g), any and all
payments by each Borrower hereunder or under any Notes shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings imposed by any governmental authority, and all liabilities with
respect thereto (“Taxes”), excluding, (i) in the case of each Lender and the
Agent, taxes imposed on its overall net income, and franchise Taxes imposed on
it in lieu of net income Taxes, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof, (ii) in the case of each Lender, Taxes imposed on its
overall net income, and franchise Taxes imposed on it in lieu of net income
Taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof, (iii) in the case of each Lender and the Agent,
Taxes imposed as a result of a present or former connection between such Lender
or the Agent and the jurisdiction imposing such Tax (other than connections
arising from such Lender or the Agent having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan
Document) (such Taxes herein referred to as “Other Connection Taxes”), (iv) in
the case of any Lender, United States federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Commitment pursuant to a law in effect on the date on
which (A) such Lender acquires an interest in the Commitment (other than
pursuant to an assignment request by the Company under Section 2.21) or (B) such
Lender changes its lending office, except in each case to the extent that,
pursuant to this Section 2.14, amounts with respect to such Taxes were payable
either to such assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (v) any United
States federal backup withholding Tax, (vi) any withholding Tax imposed as a
result of the failure to comply with the requirements of FATCA, and (vii) any
Tax, assessment or other governmental charge


Interpublic Credit Agreement
28



--------------------------------------------------------------------------------




that would not have been imposed but for a failure by each Lender or the Agent,
or any other legal or beneficial holder or any foreign financial institution
through which payments on the Borrowings under this Agreement are made to comply
with any applicable certification, documentation, information or other reporting
requirement concerning the nationality, residence, identity, direct or indirect
ownership of or investment in, or connection with the United States of America
of the applicable Lender, the Agent, or any other legal or beneficial holder or
any foreign financial institution through which payments on the Borrowings under
this Agreement are made if such compliance is required by statute or regulation
of the United States as a precondition to relief or exemption from such Tax,
assessment or other governmental charge (all such excluded Taxes referred to as
“Excluded Taxes” and all such non‑excluded Taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
any Notes being hereinafter referred to as “Indemnified Taxes”). If any Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
if such Tax is an Indemnified Tax, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
(b)    In addition, the Company shall pay any present or future stamp or
documentary Taxes or any other excise or property Taxes, charges or similar
levies that arise from any payment made hereunder or under any Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any Notes (hereinafter referred to as “Other
Taxes”).
(c)    Subject to Sections 2.14(e) and 2.14(g), each Borrower shall indemnify
each Lender and the Agent for and hold it harmless against the full amount of
Indemnified Taxes or Other Taxes imposed on or paid by such Lender or the Agent
(as the case may be) that the Borrower is required to pay pursuant to this
Section 2.14 and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.
(d)    Within 45 days after the date of any payment of Taxes, each Borrower
shall furnish to the Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under any Notes by or on behalf of such Borrower through an account
or branch outside the United States or by or on behalf of such Borrower by a
payor that is not a United States person, if such Borrower determines that no
Taxes are payable in respect thereof, such Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
(e)    (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Company (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Company with two copies of
Internal Revenue Service forms W-8BEN, W-8BEN-E or W-8ECI (or a Form W-8IMY with
supporting forms attached), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any Notes. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service form W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrowers and shall not be obligated to include
in such form or document such confidential information.


Interpublic Credit Agreement
29



--------------------------------------------------------------------------------




(ii)    If a payment made to a Lender hereunder would be subject to United
States federal withholding tax pursuant to FATCA, if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Company and the Agent, at the appropriate time any documentation
reasonably requested by the Company or the Agent as may be necessary for the
Borrowers or the Agent to comply with their obligations under FATCA and to
determine whether withholding under FATCA is required.
(f)    Each Lender that is a United States person shall, on or prior to the date
of its execution and delivery of this Agreement in the case of each Initial
Lender and on the date of the Assumption Agreement or the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Agent or the Company, provide each of the Agent and the Company with two
copies of Internal Revenue Service Form W-9 certifying that it is not subject to
backup withholding. If such Internal Revenue Service Form W-9 previously
delivered expires or becomes obsolete or inaccurate in any respect, such Lender
shall update such form or certification or promptly notify the Agent and the
Company in writing of its legal inability to do so.
(g)    For any period with respect to which a Lender has failed to provide the
Company with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification or a
gross up under Section 2.14(a) or (c) with respect to Taxes imposed by the
United States by reason of such failure, including any United States federal
withholding tax imposed as a result of a failure to satisfy the applicable
requirements of FATCA; provided, however, that should a Lender become subject to
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Company shall take such steps at such Lender’s expense
as the Lender shall reasonably request to assist the Lender to recover such
Taxes.
(h)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) on account of the Advances owing to it (other than (x) as payment
of an Advance made by an Issuing Bank pursuant to the first sentence of Section
2.03(c) or (y) pursuant to Section 2.11, 2.14 or 9.04(c)) in excess of its
Ratable Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set‑off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.






Interpublic Credit Agreement
30



--------------------------------------------------------------------------------




SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.
(b)    The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from such Borrower hereunder and
each Lender’s share thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Company and its Consolidated Subsidiaries, including
acquisition financing. Each of the Borrowers represents and covenants that no
Advance or Letter of Credit, nor the proceeds from any Advance or Letter of
Credit, will be used directly or, to its knowledge, indirectly, (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in material
violation of any Anti-Corruption Laws, (b) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except in accordance with valid and
effective licenses and permits issued by the government of the United States or
otherwise in accordance with applicable law or (c) in any manner that would
result in the violation of any Sanctions applicable to the Borrowers, or to the
knowledge to the Borrowers, any other party hereto.
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Company may, at any time but in any event not more than once in any calendar
year prior to the latest Termination Date, by notice to the Agent, request that
the aggregate amount of the Revolving Credit Commitments be increased by an
amount of $25,000,000 or an integral multiple of $5,000,000 in excess thereof
(each a “Commitment Increase”) to be effective as of a date that is at least 90
days prior to the latest scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time be increased by more than $250,000,000 above the
aggregate amount of the Revolving Credit Commitments as of the Restatement Date
and (ii) on the related Increase Date the applicable conditions set forth in
Article III shall be satisfied.
(b)    The Agent shall promptly notify the Non-Defaulting Lenders and such other
Persons that satisfy the definition of Eligible Assignee as the Company may
identify of a request by the Company for a Commitment Increase, which notice
shall include (i) the proposed amount of such requested Commitment Increase,
(ii) the proposed Increase Date and (iii) the date by which Non-Defaulting
Lenders and such other Persons wishing to participate in the Commitment Increase
must commit to an increase in the amount of their respective Revolving Credit
Commitments (with respect to any proposed Commitment Increase, the “Commitment
Date”). Each Non-Defaulting Lender that is willing to participate in such
requested Commitment Increase (each an “Increasing Lender”) and each such other
Person that is willing to participate in such requested Commitment Increase
(each such Eligible Assignee and each Eligible


Interpublic Credit Agreement
31



--------------------------------------------------------------------------------




Assignee that shall become a party hereto in accordance with Section 2.20, an
“Assuming Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
participate in such Commitment Increase; provided, however, that the Revolving
Credit Commitment of each such Assuming Lender shall be in an amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof. Promptly
following each Commitment Date, the Agent shall notify the Company as to the
amount, if any, by which the Increasing Lenders and Assuming Lenders are willing
to participate in the requested Commitment Increase. If the Increasing Lenders
and Assuming Lenders notify the Agent that they are willing to increase the
amount of their respective Revolving Credit Commitments by an aggregate amount
that exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Increasing Lenders and Assuming
Lenders willing to participate therein in such amounts as are agreed between the
Company and the Agent; provided that (x) the Company may in its discretion
determine that such allocation shall be made pro rata among the Increasing
Lenders and the Assuming Lenders, based on the ratio of each such Person’s
proposed participation in the Commitment Increase to the aggregate amount of all
such proposed participations and (y) the resulting increased Revolving Credit
Commitments of the Increasing Lenders and the Assuming Lenders shall be subject
to the approval of each Issuing Bank (which approvals shall not be unreasonably
withheld or delayed). The Agent shall promptly notify the Increasing Lenders and
each Assuming Lender of the results of any such allocation of the Commitment
Increase.
(c)    On each Increase Date, each Assuming Lender shall become a Lender party
to this Agreement as of such Increase Date and the Revolving Credit Commitment
of each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D-2 hereto;
(ii)    an assumption agreement from each Assuming Lender, if any, in
substantially the form of Exhibit F hereto (each an “Assumption Agreement”),
duly executed by such Assuming Lender, the Agent and the Company; and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Revolving Credit Commitment in a writing satisfactory to the Company and
the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), in writing, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, as of the Increase Date, fund their respective
Ratable Shares of each Borrowing then outstanding, which funds the Agent shall
distribute to the other Lenders to effect a funding of each such Borrowing by
each of the Lenders (including the Increasing Lenders and the Assuming Lenders)
ratably in accordance with their Ratable Shares after giving effect to the
applicable Commitment Increase and, if the applicable Increase Date is not the
last day of an Interest Period, the Company shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).










Interpublic Credit Agreement
32



--------------------------------------------------------------------------------




SECTION 2.19. Defaulting Lenders.
(a)If at the time a Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, any payment of principal, interest, fees or other amounts
received by the Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 6.01 or otherwise) or
received by the Agent from a Defaulting Lender pursuant to Section 9.05 or
9.07(b)(vii) shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank hereunder; third, to
the L/C Cash Deposit Account to cash collateralize the Issuing Banks’ fronting
exposure with respect to such Defaulting Lender with respect to Letters of
Credit; fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth if so determined by the Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement and (y) cash collateralize the Issuing
Banks’ future fronting exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Banks against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to any
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Borrowing or drawing under a Letter of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Borrowings were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.03 were satisfied or waived, such payment
shall be applied solely to pay the Borrowings of, and drawings under Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Borrowings of, or any drawings under any Letter of
Credit owed to, such Defaulting Lender until such time as all Borrowings and
funded and unfunded participations in Letters of Credit are held by the Lenders
pro rata in accordance with the Revolving Credit Commitments without giving
effect to Section 2.19(b)(i), it being understood that any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or paid into the L/C Case
Deposit Account pursuant to this Section 2.19(a) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto;
(b)If any Letters of Credit are outstanding at the time a Lender becomes a
Defaulting Lender, and the Commitments have not been terminated in accordance
with Section 6.01, then:
(i)    so long as no Event of Default has occurred and is continuing, all or any
part of the Available Amount of outstanding Letters of Credit (except in the
case where the applicable Issuing Bank is the Defaulting Lender) shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Ratable Shares (excluding from the determination thereof any Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that the sum of (A) the
aggregate principal amount of all Advances made by such Non-Defaulting Lenders
(in their capacity as Lenders) and outstanding at such time, plus (B) such
Non-Defaulting Lenders’ Ratable Shares (before giving effect to the reallocation
contemplated herein) of the Available Amount of all outstanding Letters of
Credit, plus (C) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such Non-Defaulting Lenders and outstanding at such time, plus (D) such
Defaulting Lender’s Ratable Share of the Available Amount of such Letters of
Credit, does not exceed the total of all Non-Defaulting Lenders’ Revolving
Credit Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers and each Issuing Bank that is a
Non-Defaulting Lender shall enter into such arrangements as are reasonably
satisfactory to the Borrowers and such Issuing Bank in order (after giving
effect to any partial


Interpublic Credit Agreement
33



--------------------------------------------------------------------------------




reallocation pursuant to clause (i) above) reasonably to mitigate the remaining
risk with respect to such Defaulting Lender to the applicable Issuing Bank for
so long as such Letters of Credit are outstanding;
(iii)    if the Ratable Shares of Letters of Credit of the Non-Defaulting
Lenders are reallocated pursuant to this Section 2.19(b), then the fees payable
to the Lenders pursuant to Section 2.04(b)(i) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Ratable Shares of Letters of Credit and, to
the extent not so reallocated, shall be allocated to the Issuing Bank or
retained by the Borrowers as agreed pursuant to clause (ii) above.
(c)So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, renew or increase any Letter of Credit unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Credit Commitments of the Non-Defaulting Lenders or the provisions of
Section 2.19(b)(ii) have been complied with, and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.19(b)(i) (and
Defaulting Lenders shall not participate therein).
(d)No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.19, performance by the
Borrowers of their obligations hereunder shall not be excused or otherwise
modified as a result of the operation of this Section 2.19. Subject to Section
9.18, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender. The rights and remedies against a
Defaulting Lender under this Section 2.19 are in addition to any other rights
and remedies which the Borrowers, the Agent, any Issuing Bank or any Lender may
have against such Defaulting Lender (including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
the reallocation described in subsection (b)(i) above).
(e)If the Company, the Agent and each Issuing Bank agree in writing that a
Lender is no longer a Defaulting Lender, and the Company has not terminated the
Commitment of such Defaulting Lender in accordance with Section 2.05(b), the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.19(b)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.


SECTION 2.20. Extension of Termination Date.
(a)Requests for Extension. The Company may, not more than twice, by written
notice to the Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 45 days prior to any anniversary of the Restatement Date
(an “Anniversary Date”), request that each Lender extend such Lender’s
Termination Date for an additional one year from the Termination Date then in
effect with respect to such Lender.
(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by written notice to the Agent given not later than the date
(the “Notice Date”) that is 15 days prior to such Anniversary Date, advise the
Agent whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Termination Date (a “Non Extending Lender”)
shall notify the Agent of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Agent on or before the Notice Date shall be deemed to be a Non‑Extending
Lender). The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.


Interpublic Credit Agreement
34



--------------------------------------------------------------------------------




(c)Notification by Agent. The Agent shall notify the Company of each Lender’s
determination under this Section no later than the date 10 days prior to the
applicable Anniversary Date (or, if such date is not a Business Day, on the
preceding Business Day).
(d)Additional Commitment Lenders. The Company shall have the right on or before
the applicable Anniversary Date to replace each Non‑Extending Lender with, and
add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (as an Assuming Lender) with the approval of the Agent and each
Issuing Bank (which approvals shall not be unreasonably withheld or delayed),
each of which Assuming Lenders shall have entered into an Assumption Agreement
pursuant to which such Assuming Lender shall, effective as of the applicable
Anniversary Date, undertake a Commitment (and, if any such Assuming Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).
(e)Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Termination Date and the
additional Commitments of the Assuming Lenders shall be more than 50% of the
aggregate amount of the Commitments in effect immediately prior to the
applicable Anniversary Date, then, effective as of such Anniversary Date, the
Termination Date of each Lender (other than a Non-Extending Lender) and of each
Assuming Lender shall be extended to the date falling one year after the
Termination Date in effect for such Lenders (except that, if such date is not a
Business Day, such Termination Date as so extended shall be the preceding
Business Day) and each Assuming Lender shall thereupon become a “Lender” for all
purposes of this Agreement.
(f)Conditions to Effectiveness of Extensions. Notwithstanding the foregoing, the
extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless on the applicable Anniversary Date:
(x) no Default shall have occurred and be continuing on such date and after
giving effect to such extension; and
(y) the representations and warranties contained in Section 4.01 of this
Agreement are correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality or Material Adverse
Effect, in all respects) on and as of such date of such extension and after
giving effect to such extension, as though made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).
SECTION 2.21. Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any governmental authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any governmental authority for the account of any
Lender pursuant to Section 2.14, or if any Lender is a Defaulting Lender, or if
any Lender becomes a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Agent require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an


Interpublic Credit Agreement
35



--------------------------------------------------------------------------------




Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)    the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in L/C disbursements
(if any), accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(v)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness of the Amendment and
Restatement. This amendment and restatement of the Existing Credit Agreement
(this “Amendment and Restatement”) shall become effective on the first date (the
“Restatement Date”) on which the following conditions have been satisfied:
(a)    The Agent shall have received counterparts of this Amendment and
Restatement executed by the Company and each of the Lenders or, as to any of the
Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment and Restatement.
(b)    The Company shall have paid all invoiced accrued fees and expenses of the
Agent and the Lenders (including the invoiced accrued fees and expenses of
counsel to the Agent).
(c)    On the Restatement Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Restatement Date, stating
that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Restatement Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(d)    The Agent shall have received on or before the Restatement Date the
following, each dated the Restatement Date, in form and substance satisfactory
to the Agent and in sufficient copies for each Lender:
(i)    Any Notes required by each Lender executed by the Company and made
payable to the order of such Lender pursuant to Section 2.16.


Interpublic Credit Agreement
36



--------------------------------------------------------------------------------




(ii)    Certified copies of the resolutions of the Board of Directors or the
Finance Committee of the Board of Directors of the Company approving this
Amendment and Restatement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment and Restatement.
(iii)    A certificate of the Secretary or an Assistant Secretary of the Company
(x) certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the other documents to be delivered by it
hereunder, (y) including the certificate of incorporation of the Company
certified by the relevant authority of the jurisdiction of organization of the
Borrower and the by-laws of the Borrower as in effect on the date on which the
resolutions referred to in clause (ii) above were adopted and (z) including a
good standing certificate for the Company from its jurisdiction of organization.
(iv)    A favorable opinion of Andrew Bonzani, General Counsel of the Company,
and of Willkie Farr & Gallagher LLP, counsel for the Company, substantially in
the form of Exhibits D-2 and D-1 hereto, respectively.
(v)    A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.
(e)    The Company shall have notified the Agent in writing as to the proposed
Restatement Date.
(f)    The Agent (and each Lender that so requests) shall have received, at
least three (3) Business Days prior to the Restatement Date, and the Agent and
such Lender shall be reasonably satisfied with, all documentation and other
information about the Company required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, reasonably requested in writing
by any Lender at least ten (10) Business Days prior to the Restatement Date.
SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for any Notes) in sufficient copies for
each Lender:
(a)    Any Notes required by each Lender executed by such Designated Subsidiary
and made payable to the order of such Lender pursuant to Section 2.16.
(b)    Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and any Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.
(c)    A certificate of a proper officer of such Designated Subsidiary (x)
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and any Notes to be
delivered by it hereunder and the other documents to be delivered by it
hereunder, (y) including the certificate of incorporation of such Designated
Subsidiary certified by the relevant authority of the jurisdiction of
organization of such Designated Subsidiary and the by-laws of such Designated
Subsidiary as in effect on the date on which the resolutions referred to in
clause (b) above were adopted and (z) including a good standing certificate for
such Designated Subsidiary from its jurisdiction of organization.
(d)    A certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary


Interpublic Credit Agreement
37



--------------------------------------------------------------------------------




for such Designated Subsidiary to execute and deliver its Designation Agreement
and any Notes to be delivered by it and to perform its obligations hereunder and
thereunder.
(e)    A Designation Agreement duly executed by such Designated Subsidiary and
the Company.
(f)    Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the forms of Exhibits D-1 and D-2 hereto,
respectively, and as to such other matters as any Lender through the Agent may
reasonably request.
(g)    In the case of a Designated Subsidiary that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a duly executed and
completed Beneficial Ownership Certification;
(h)    Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request in order for the Agent or such Lender to carry out
and be satisfied it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable laws and regulations.
SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase. The obligation of each Lender to make an Advance (other than an
advance made by any Issuing Bank or any Lender pursuant to Section 2.03(c)) on
the occasion of each Borrowing, the obligations of each Issuing Bank to issue a
Letter of Credit and each Commitment Increase shall be subject to the conditions
precedent that the Restatement Date shall have occurred and on the date of such
Borrowing, such issuance or the applicable Increase Date (as the case may be)
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing, Notice of Issuance or request for Commitment Increase and
the acceptance by any Borrower of the proceeds of such Borrowing, such issuance
or such Increase Date shall constitute a representation and warranty by such
Borrower that on the date of such Borrowing, the date of such issuance or such
Increase Date, as the case may be, such statements are true):
(a)    the representations and warranties contained in Section 4.01 (except, in
the case of Borrowings and issuances, the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f)(i) thereof) and, in the
case of any Borrowing made to a Designated Subsidiary, in the Designation
Agreement for such Designated Subsidiary, are correct in all material respects
(or, in the case of any such representation or warranty already qualified by
materiality or Material Adverse Effect, in all respects) on and as of such date,
before and after giving effect to such Borrowing, such issuance or such
Commitment Increase (as the case may be) and to the application by the
applicable Borrower of the proceeds therefrom, as though made on and as of such
date, and
(b)    no event has occurred and is continuing, or would result from such
Borrowing, such issuance or such Commitment Increase (as the case may be) or
from the application by the applicable Borrower of the proceeds therefrom, that
constitutes a Default.


















Interpublic Credit Agreement
38



--------------------------------------------------------------------------------




SECTION 3.04. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Agent, designates as the proposed Restatement Date or the date
of the initial Advance to the applicable Designated Subsidiary, as the case may
be, specifying its objection thereto; provided that with respect to the date of
the initial Advance to a Designated Subsidiary, any such notice delivered by a
Defaulting Lender shall be disregarded. The Agent shall promptly notify the
Lenders of the occurrence of the Restatement Date and each date of initial
Advance to a Designated Subsidiary, as applicable.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:
(a)    The Company is a corporation duly organized, incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.
(b)    The execution, delivery and performance by the Company of this Agreement
and the Notes to be delivered by it, if any, and the consummation of the
transactions contemplated hereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation of the Company or of any
judgment, injunction, order, decree, material agreement or other instrument
binding upon the Company or result in the creation or imposition of any Lien on
any asset of the Company or any of its Consolidated Subsidiaries.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement or the Notes to be delivered by it, if any.
(d)    This Agreement has been, and each of the Notes to be delivered by it, if
any, when delivered hereunder will have been, duly executed and delivered by the
Company. This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.
(e)    (x) The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2018, and the related Consolidated statement of
operations and cash flows of the Company and its Consolidated Subsidiaries for
the fiscal year then ended, accompanied by an opinion of PricewaterhouseCoopers
LLP, independent public accountants, copies of which have been furnished to each
Lender, fairly present in all material respects the Consolidated financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the Consolidated results of the operations and cash flows of the Company and its
Consolidated Subsidiaries for the period ended on such date, all in accordance
with generally accepted accounting principles consistently applied. (y) The
unaudited Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at September 30, 2019 and the related unaudited Consolidated
statement of operations and cash flows of the Company and its Consolidated
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending at September 30, 2019, copies of which have been furnished to each
Lender, fairly present in all material respects the Consolidated financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the Consolidated results of the operations


Interpublic Credit Agreement
39



--------------------------------------------------------------------------------




and cash flows of the Company and its Consolidated Subsidiaries for the period
ended on such date, all in accordance with generally accepted accounting
principles consistently applied. (z) Since the Consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at December 31, 2018, and except as
disclosed in the Company’s reports filed with the SEC since such date and prior
to the date hereof, there has been no Material Adverse Change.
(f)    There is no action, suit, investigation, litigation or proceeding pending
against, or to the knowledge of the Company, threatened against the Company or
any of its Consolidated Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
(g)    [Intentionally omitted].
(h)    No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
Following the application of the proceeds of each Advance, not more than 25% of
the value of the property and assets of the Company and its Consolidated
Subsidiaries taken as a whole, subject to the provisions of Section 5.02(a) or
subject to any restriction contained in any agreement or instrument between the
Company and any Lender or any Affiliate of any Lender relating to Debt within
the scope of Section 6.01(d) will be “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).
(i)    No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(j)    [Intentionally omitted].
(k)    Each of the Company’s Consolidated Subsidiaries is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business, all to
the extent material to the Company and its Consolidated Subsidiaries taken as a
whole.
(l)    As of the date thereof (or, if undated, as of the date furnished),
neither the Information Memorandum nor any other report or exhibit or other
information (other than the financial statements referred to in Section 5.01(h))
furnished in writing by or on behalf of the Company to the Agent or any Lender
in connection with the negotiation and syndication of this Agreement or pursuant
to the terms of this Agreement, as modified or supplemented by other information
so furnished and when taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading; provided that with respect to the projections hereafter furnished by
the Company, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
projections were prepared.
(m)    The Company has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance in all material respects by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents under their control with Anti-Corruption Laws and
applicable Sanctions. None of the Company, any Subsidiary of the Company or, to
the knowledge of the Company or such Subsidiary, any of their respective
directors, officers or employees or agents (under control of the Company) of the
Company or any Subsidiary that will act in any capacity in connection with the
credit facility established hereby, is a Sanctioned Person.
(n)    No Borrower is an EEA Financial Institution.


Interpublic Credit Agreement
40



--------------------------------------------------------------------------------




ARTICLE V
COVENANTS OF THE COMPANY
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Consolidated
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
applicable environmental laws, except where the necessity of compliance is being
contested in good faith or where failure to comply would not have a Material
Adverse Effect; and maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance in all material respects by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents under their control with Anti-Corruption Laws and applicable
Sanctions.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Consolidated Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might solely by operation of law become a Lien upon its property;
provided, however, that neither the Company nor any of its Consolidated
Subsidiaries shall be required to pay or discharge any such tax, assessment,
levy, charge or claim (i) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves in accordance with generally
accepted accounting principles are being maintained; or (ii) if failure to do so
would not have a Material Adverse Effect.
(c)    Maintenance of Insurance. Maintain, and cause each of its Consolidated
Subsidiaries, all to the extent material to the Company and its Consolidated
Subsidiaries taken as a whole, to maintain insurance with responsible and
reputable insurance companies or associations (or through a self-insurance
program deemed reasonable by the Company) in such amounts and covering such
risks as is customarily carried by companies engaged in similar businesses in
which the Company or such Consolidated Subsidiary operates.
(d)    Preservation of Existence, Etc. Preserve and maintain, and cause each of
its Consolidated Subsidiaries to preserve and maintain, its existence, rights
(constituent document and statutory) and franchises necessary in the normal
conduct of its business, all to the extent material to the Company and its
Consolidated Subsidiaries taken as a whole; provided, however, that the Company
and its Consolidated Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Company
nor any of its Consolidated Subsidiaries shall be required to preserve any right
or franchise if the failure to do so would not have a Material Adverse Effect.
(e)    Visitation Rights. At any reasonable time and from time to time, permit
the Agent or any of the Lenders or any agents or representatives thereof at
their own expense, to examine and make copies of and abstracts from the records
and books of account of, and visit the properties of, the Company and any of its
Consolidated Subsidiaries, and to discuss the affairs, finances and accounts of
the Company and any of its Consolidated Subsidiaries with any of their officers
and with their independent certified public accountants, all as often as may
reasonably be necessary to ensure compliance by the Company with its obligations
hereunder, provided that (i) unless an Event of Default has occurred and is
continuing, no more than one visit or inspection may be conducted per year and
(ii) any such visits, inspections or discussions shall be coordinated through
the Agent and shall not unreasonably interfere with the operations of the
Company and its Consolidated Subsidiaries. Notwithstanding anything to the
contrary in this Section 5.01(e), neither the Company or any of its Consolidated
Subsidiaries will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product.


Interpublic Credit Agreement
41



--------------------------------------------------------------------------------




(f)    Keeping of Books. Keep, and cause each of its Consolidated Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each such Consolidated Subsidiary in accordance with sound business
practices and applicable statutory requirements so as to permit the preparation
of the Consolidated financial statements of the Company and its Consolidated
Subsidiaries in accordance with generally accepted accounting principles in
effect from time to time.
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Consolidated Subsidiaries to maintain and preserve, all of its properties
that are used and useful in the conduct of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so would not have a Material Adverse Effect.
(h)    Reporting Requirements. Furnish to the Lenders or notify the Lenders of
the availability of:
(i)    as soon as available and in any event within 40 days after the end of
each of the first three quarters of each fiscal year of the Company (or 15 days
thereafter if the Company timely files a Form 12b-25 (or any successor form)),
the unaudited Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter and unaudited Consolidated statement
of operations and cash flows of the Company and its Consolidated Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (except for the absence of footnotes and
subject to year-end audit adjustments) by the chief financial officer or chief
accounting officer of the Company as having been prepared in accordance with
generally accepted accounting principles and a certificate of the chief
financial officer, chief accounting officer or treasurer of the Company, which
certificate shall include a statement that such officer has no knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 on the date of such balance sheet,
provided that in the event that generally accepted accounting principles used in
the preparation of such financial statements shall differ from GAAP, the Company
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;
(ii)    as soon as available and in any event within 60 days after the end of
each fiscal year of the Company (or 15 days thereafter if the Company timely
files a Form 12b-25 (or any successor form)), a copy of the audited financial
statements for such year for the Company and its Consolidated Subsidiaries,
containing the Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such fiscal year and Consolidated statement of
operations and cash flows of the Company and its Consolidated Subsidiaries for
such fiscal year, in each case accompanied by the report thereon of
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, which shall be deemed delivered upon the Company’s filing
of its audited financial statements within 60 days after the end of such fiscal
year (or 15 days thereafter if the Company timely files a Form 12b-25 (or any
successor form)), together with a certificate of the chief financial officer,
chief accounting officer or treasurer of the Company, which certificate shall
include a statement that such officer has no knowledge, except as specifically
stated, of any condition, event or act which constitutes a Default and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03 on the date of such financial statements, provided that in the
event that generally accepted accounting principles used in the preparation of
such financial statements shall differ from GAAP, the Company shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;
(iii)    as soon as possible and in any event within ten days after the chief
executive officer, chief operation officer, principal financial officer or
principal accounting officer of the Company


Interpublic Credit Agreement
42



--------------------------------------------------------------------------------




knows or has reason to know of the occurrence of each Default continuing on the
date of such statement, a statement of such officer of the Company setting forth
details of such Default and the action that the Company has taken and proposes
to take with respect thereto;
(iv)    promptly after the sending or filing thereof, copies of all quarterly
and annual reports and proxy solicitations that the Company sends to any of its
security holders, and copies of all reports on Form 8-K and registration
statements for the public offering of securities (other than pursuant to
employee Plans) that the Company or any Consolidated Subsidiary files with the
Securities and Exchange Commission;
(v)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Consolidated Subsidiaries of the type described in
Section 4.01(f); and
(vi)    such other information respecting the financial condition or business of
the Company or any of its Consolidated Subsidiaries as any Lender through the
Agent may from time to time reasonably request.
The financial statements and (in the case of annual financial statements)
accompanying report of PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing providing such report required to
be delivered pursuant to clauses (i) and (ii) and the reports and other
materials required to be delivered pursuant to clause (iv) of this Section
5.01(h) shall be deemed to have been delivered by filing with the SEC (A) in the
case of clauses (i) and (ii), the Company’s Form 10-K and Form 10-Q,
respectively, and (B) in the case of clause (iv), such reports and other
materials.
The Company shall provide to the Agent (and not the Lenders) in an electronic
medium, copies of the compliance certificates required to be delivered pursuant
to clauses (i) and (ii), as applicable, of this Section 5.01(h), and the Agent
shall make such compliance certificates available to the Lenders in accordance
with Section 9.02(b), provided that, at the option of the Company, the same may
be delivered in physical form and, provided further that, the Agent shall have
the right to request that such copies of the same be delivered in physical form,
in which case the Company shall cause the same to be delivered to the Agent (and
not the Lenders) as soon as reasonably practicable. Notwithstanding any other
provision in this Agreement to the contrary, any compliance certificate required
to be delivered pursuant to clauses (i) or (ii), as applicable, of this Section
5.01(h) may be delivered on or prior to the second Business Day after the deemed
delivery of any financial statements required to be delivered pursuant to
clauses (i) and (ii) of this Section 5.01(h).
SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:
(a)    Liens, Etc. Create or suffer to exist, or permit any of its Consolidated
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its assets, whether now owned or hereafter acquired, or assign, or permit any of
its Consolidated Subsidiaries to assign, any accounts receivable other than:
(i)    Liens existing on the Restatement Date and disclosed to the Lenders prior
to the date hereof;
(ii)    any Lien existing on any asset (other than accounts receivable) of any
Person at the time such Person is merged into or consolidated with the Company
or any Consolidated Subsidiary or otherwise becomes a Consolidated Subsidiary
and not created in contemplation of such event;
(iii)    any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;


Interpublic Credit Agreement
43



--------------------------------------------------------------------------------




(iv)    any Lien on any asset of any Person organized outside of the United
States arising at any time pursuant to an arrangement (factoring or otherwise)
secured by accounts receivable that is existing at the time such Person becomes
a Consolidated Subsidiary or is merged into or consolidated with the Company or
a Consolidated Subsidiary (or pursuant to any extension, renewal or replacement
of such an arrangement); provided that such Lien or arrangement was not created
in contemplation of such event, and only to the extent, in the case of any such
arrangement, that such arrangement does not provide for Liens which, together
with all other Liens permitted under this clause (iv), would encumber assets
representing more than 5.0% of the consolidated accounts receivable of the
Company and its Consolidated Subsidiaries as reflected in the consolidated
balance sheet of the Company and its Consolidated Subsidiaries for the fiscal
quarter of the Company most recently ended prior to such event (or, if
applicable, such extension, renewal or replacement);
(v)    any assignment of accounts receivable (A) by and among the Company and
its Consolidated Subsidiaries or (B) pursuant to non-recourse factoring or
similar arrangements or otherwise in an aggregate amount not to exceed in any
fiscal year the greater of $500,000,000 (measured as the face value of such
accounts receivable at the time of assignment) and 10.0% of the consolidated
accounts receivable of the Company and its Consolidated Subsidiaries as
reflected in the consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of the fiscal year of the Company most recently ended
prior to such assignment for which financial statements have been delivered
pursuant to Section 5.01(h)(ii);
(vi)    any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition;
(vii)    any Lien created in connection with capitalized lease obligations, but
only to the extent that such Lien encumbers property financed by such capital
lease obligation;
(viii)    Liens arising in the ordinary course of its business which (A) do not
secure Debt and (B) do not in the aggregate materially impair the operation of
the business of the Company and its Consolidated Subsidiaries, taken as a whole;
(ix)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that such Debt is not increased and is not secured by any
additional assets;
(x)    Liens securing Taxes, assessments, fees or other governmental charges or
levies, Liens securing the claims of materialmen, mechanics, carriers,
landlords, warehousemen and similar Persons, Liens incurred in the ordinary
course of business in connection with workmen’s compensation, unemployment
insurance and other similar laws, Liens to secure surety, appeal and performance
bonds and other similar obligations, including performance obligations, not
incurred in connection with the borrowing of money, and attachment, judgment and
other similar Liens arising in connection with court proceedings so long as the
enforcement of such Liens is effectively stayed and the claims secured thereby
are being contested in good faith by appropriate proceedings, or so long as such
Taxes, assessments, fees or other governmental charges or levies are not
required to be paid under Section 5.01(b);
(xi)    any contractual right of set-off or any contractual right to charge or
contractual security interest in or Lien on the accounts of the Company or any
of its Consolidated Subsidiaries with one or more depositary institutions to
effect the payment of amounts to such depositary institution(s), whether or not
due and payable in respect of any Debt or financing arrangement and any other
Lien arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights;


Interpublic Credit Agreement
44



--------------------------------------------------------------------------------




(xii)    any Liens on assets of Consolidated Subsidiaries organized outside of
the United States in favor of lenders or an affiliated guarantor in connection
with any liability entered into in the ordinary course of business;
(xiii)    any Lien arising out of the L/C Cash Deposit Account under this
Agreement or any other Liens arising under substantially similar letter of
credit cash deposit account arrangements, it being understood that any such cash
deposit account is used to support then outstanding letters of credit and is not
required to be funded or otherwise utilized to support the renewal of existing
letters of credit or the issuance of new letters of credit;
(xiv)    Liens relating to any arrangements established to comply with funding
requirements pertaining to any U.K. pension plan of the Company or any
Consolidated Subsidiary, to the extent that the maximum aggregate amount to be
funded by such arrangements (in each case measured as of the date of
establishment of such arrangement) does not exceed £35,000,000 (computed without
regard to any periodic payments made over the life of such arrangements);
(xv)    Liens securing obligations under Hedge Agreements to the extent required
by applicable law;
(xvi)    Liens created (A) by a Consolidated Subsidiary of the Company in favor
of the Company or any other Consolidated Subsidiary of the Company or (B) by the
Company in favor of a Consolidated Subsidiary of the Company, so long as, in the
case of this clause (B), and to the extent, the Company or a Consolidated
Subsidiary in connection with the overall transaction received or receives
assets having a value equal to the value of the assets subject to such Lien;
provided, in the case of this clause (B), the lien is limited to such received
assets or the equity of the Consolidated Subsidiary that received such assets
and, in each case, the proceeds thereof; and
(xvii)    (A) Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt or other obligations in an aggregate amount (computed
without regard to any interest thereon) at any time outstanding, plus (B) the
aggregate face value at the time of assignment of accounts receivable assigned,
the assignment of which is not otherwise permitted by the foregoing clauses of
this Section, plus (C) the aggregate principal amount of Debt incurred in
accordance with Section 5.02(e)(vii), not to exceed the greater of (x) 15% of
Consolidated net worth of the Company and its Consolidated Subsidiaries as set
forth in the Company’s most recent financial statements delivered pursuant to
Section 5.01(h)(i) or (ii) or (y) $350,000,000.
(b)    Mergers, Etc. (i) Merge or consolidate with or into any Person except
that the Company may merge or consolidate with or into any other Person so long
as the Company is the surviving Person and remains organized under the laws of a
political subdivision of the United States, provided, that no Default shall have
occurred and be continuing at the time of such transaction or would result
therefrom; (ii) convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), other than to one of the Company’s
Consolidated Subsidiaries, all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Consolidated Subsidiaries
(taken as a whole); or (iii) permit any of its Consolidated Subsidiaries to,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions), other than to the Company and/or one of the
Company’s Consolidated Subsidiaries, all or substantially all of the assets
(whether now owned or hereafter acquired) of the Company and its Consolidated
Subsidiaries (taken as a whole).
(c)    Accounting Changes. Make or permit, or permit any of its Consolidated
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles or applicable statutory requirements.


Interpublic Credit Agreement
45



--------------------------------------------------------------------------------




(d)    Change in Nature of Business. Engage, or permit any Consolidated
Subsidiary to engage, predominantly in any business other than business of the
same general type as conducted on the date hereof by the Company and its
Consolidated Subsidiaries, and other related businesses or businesses incidental
thereto.
(e)    Subsidiary Debt. Permit any of its Consolidated Subsidiaries to create or
suffer to exist, any Debt other than (without duplication):
(i)    Debt owed to the Company or to a Consolidated Subsidiary of the Company,
(ii)    Debt existing on the Restatement Date and disclosed to the Lenders prior
to the date hereof (the “Existing Debt”), and any Debt extending the maturity
of, or refunding or refinancing, in whole or in part, the Existing Debt,
provided that the principal amount of such Existing Debt shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,
(iii)    Debt secured by Liens permitted by Section 5.02(a),
(iv)    unsecured Debt incurred in the ordinary course of business of the
Company’s Consolidated Subsidiaries organized outside the United States,
(v)    unsecured Debt existing at the time of acquisition of any such
Subsidiary, or of any business or assets, and not created in contemplation of
such acquisition (and any extension, renewal or replacement of such Debt to the
extent that the principal amount thereof shall not thereby be increased),
(vi)    book overdraft amounts outstanding at any time, and
(vii)    other Debt (whether secured or unsecured) in an aggregate principal
amount not to exceed at any time outstanding the amount permitted in accordance
with Section 5.02(a)(xvii).
SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will maintain, as of
the end of each fiscal quarter, a Leverage Ratio of not greater than (i) 3.75 to
1.0 on the last day of each fiscal quarter ended on or prior to September 30,
2020 and (ii) 3.5 to 1.00 thereafter (or, for four consecutive fiscal quarters
commencing with the fiscal quarter in which a Specified Acquisition occurs and
following notice (a “Covenant Notice”) from the Company (but without any consent
from the Agent or the Lenders), 4.00 to 1.0); provided that there shall be a
period of at least two consecutive fiscal quarters after the covenant steps down
to 3.50 to 1.0 before a subsequent Covenant Notice is submitted.


















Interpublic Credit Agreement
46



--------------------------------------------------------------------------------




ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Company or any other Borrower shall fail to pay any principal of any
Advance when the same becomes due and payable; or the Company or any other
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within five
Business Days after the same becomes due and payable; or
(b)    Any representation or warranty made by the Company or any Designated
Subsidiary (or any of its officers) in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made; or
(c)    (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 2.17, 5.01(e) or (h), 5.02 (other than subsection
(c) thereof) or 5.03; (ii) the Company or any other Borrower shall fail to
perform or observe any term, covenant or agreement contained in Section 5.01(d)
if such failure shall remain unremedied for 10 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or (iii) the
Company or any other Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Company by the
Agent or any Lender; or
(d)    The Company or any of its Consolidated Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt (but excluding Debt outstanding
hereunder and Debt owed solely to the Company or to a Consolidated Subsidiary)
of the Company or such Consolidated Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument creating or evidencing such Debt; or the Company or any of its
Consolidated Subsidiaries shall fail to perform or observe any covenant or
agreement to be performed or observed by it in any agreement or instrument
creating or evidencing any such Debt and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure is to accelerate, or to permit the acceleration of,
the maturity of such Debt (it being understood that acceleration for customary
reasons not related to failure to perform or observe covenants and agreements,
such as due on sale clauses, debt due in connection with a voluntary refinancing
and debt that becomes due in contemplation of an acquisition that did not occur
and must be repaid, shall not constitute an Event of Default under this clause
(d) so long as the applicable Debt is repaid in accordance with its terms); or
any other event shall occur or condition shall exist under any agreement or
instrument creating or evidencing any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement or instrument (and
remain uncured three Business Days after the chief financial officer, chief
operation officer, principal financial officer or principal accounting officer
of the Company becomes aware or should have become aware of such event or
condition), if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; provided
that the aggregate principal amount (or, in the case of any payment default,
failure or other event in respect of a Hedge Agreement, the net amount due and
payable under such Hedge Agreement as of the date of such payment default,
failure or event) of all Debt as to which any such payment defaults (whether or
not at stated maturity thereof), failures or other events shall have occurred
and be continuing exceeds $125,000,000; provided further that if any of the
failures, actions, conditions or events set forth above in this subsection (d)
shall be taken in respect of, or occur with respect to, a Consolidated
Subsidiary that is organized under the laws of a jurisdiction outside of the
United States, such failure, action,


Interpublic Credit Agreement
47



--------------------------------------------------------------------------------




condition or event shall not be the basis for or give rise to an Event of
Default under this subsection (d) unless such failure, action, condition or
event is not cured or such amount has not been repaid within five Business Days
after the chief executive officer, chief operation officer, principal financial
officer or principal accounting officer of the Company knows or has reason to
know of the occurrence of such action or event; or
(e)    The Company or any of its Material Consolidated Subsidiaries shall
generally not pay its debts to Persons other than the Company and its
Consolidated Subsidiaries as such debts become due, or shall admit in writing
its inability to pay such debts generally, or shall make a general assignment
for the benefit of creditors; or any proceeding shall be instituted by or
against the Company or any of its Material Consolidated Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Company or any of its Material Consolidated
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or
(f)    Judgments or orders for the payment of money in excess of $125,000,000 in
the aggregate (net of the amount of such judgments or orders covered by a valid
and binding policy of insurance between the Company (or a Consolidated
Subsidiary) and one or more reputable insurers covering payment thereof who have
been notified of, and have not disputed the claim made for payment of, the
amount of such judgments or orders) shall be rendered against the Company or any
of its Material Consolidated Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 60 consecutive days during which such judgment
or order shall remain unsatisfied and a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(g)    (i) Any Person or two or more Persons acting in concert (other than the
Company or a Consolidated Subsidiary) shall have acquired beneficial ownership
(within the meaning of Rule 13d‑3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Stock of the Company (or other securities convertible into such Voting Stock)
representing 40% or more of the combined voting power of all Voting Stock of the
Company; or (ii) during any period of up to 24 consecutive months, commencing
after the date of this Agreement, individuals who at the beginning of such
period were directors of the Company shall cease for any reason to constitute a
majority of the board of directors of the Company unless the election or
nomination for election by the Company’s stockholders of each new director was
approved by the vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period; or
(h)    The Company or any of its ERISA Affiliates shall incur liability, or in
the case of clause (i) below, shall be reasonably likely to incur liability,
which would have a Material Adverse Effect, as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or
(i)    so long as any Consolidated Subsidiary of the Company is a Designated
Subsidiary, any provision of Article VII shall for any reason cease to be valid
and binding on or enforceable against the Company, or the Company shall so state
in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company and the other
Borrowers, declare the obligation of each Lender to make Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c)), and of the
Issuing Banks to issue Letters of


Interpublic Credit Agreement
48



--------------------------------------------------------------------------------




Credit to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Company and the other Borrowers, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
(other than Advances by an Issuing Bank or a Lender pursuant to Section
2.03(c)), and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) such Advances, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the applicable
sub-account of the L/C Cash Deposit Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding or (b) make such
other reasonable arrangements in respect of the outstanding Letters of Credit as
shall be acceptable to the Required Lenders; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, an amount equal to the aggregate
Available Amount of all outstanding Letters of Credit shall be immediately due
and payable to the Agent for the account of the Lenders without notice to or
demand upon the Borrowers, which are expressly waived by each Borrower, to be
held in the L/C Cash Deposit Account. If at any time the Agent reasonably
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or interest of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Deposit Account, an amount equal to the excess of (x) such aggregate Available
Amount over (y) the total amount of funds, if any, then held in the L/C Cash
Deposit Account that are free and clear of any such right and interest. Upon the
drawing of any Letter of Credit when this Section 6.02 is applicable (and
without prejudice to Section 2.10(c)) to the extent funds are on deposit in the
L/C Cash Deposit Account, such funds shall be applied to reimburse the Issuing
Banks to the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance or
reimbursement obligation in respect of such Letter of Credit. To the extent that
any such Letter of Credit expires or otherwise terminates, and to the extent the
applicable Issuing Bank’s liability has ceased to exist under such Letter of
Credit, and funds are on deposit in the L/C Cash Deposit Account in respect of
such Letter of Credit, an amount equal to the undrawn amounts under such Letter
of Credit shall be promptly returned from such L/C Cash Deposit Account to the
Company. If any Event of Default has been waived or otherwise cured and no other
Event of Default has occurred and is continuing, the balance, if any, in the L/C
Cash Deposit Account shall be promptly returned to the Company. If, in
accordance with this Section 6.02, the balance in the L/C Cash Deposit Account
has not been otherwise returned, then after all such Letters of Credit shall
have expired or been fully drawn upon and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be promptly returned to the Company.
                        












Interpublic Credit Agreement
49



--------------------------------------------------------------------------------




ARTICLE VII    
GUARANTY
SECTION 7.01. Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees, as a guarantee of payment and not of collection, the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Borrower now or hereafter existing under or in respect of this
Agreement and any Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any other
Lender in enforcing any rights under this Article VII. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any such
Borrower to the Agent or any Lender under or in respect of this Agreement or any
Notes but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.
SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, if any, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Lender with respect thereto. The obligations of the Company under
or in respect of this Article VII are independent of the Guaranteed Obligations
or any other obligations of any other Borrower under or in respect of this
Agreement and any Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Company under this
Article VII shall be irrevocable, absolute and unconditional irrespective of,
and the Company hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
(a)    any lack of validity or enforceability of this Agreement (other than this
Article VII), the Notes, if any, or any agreement or instrument relating
thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Borrower under or in respect of this Agreement or the Notes, if any, or any
other amendment or waiver of or any consent to departure from this Agreement or
the Notes, if any, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Borrower or
any of its Subsidiaries or otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or the Notes, if any, or any
other assets of any Borrower or any of its Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
(f)    any failure of any Lender or the Agent to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to such Lender or the Agent (the Company waiving any duty on the
part of the Lenders and the Agent to disclose such information); or


Interpublic Credit Agreement
50



--------------------------------------------------------------------------------




(g)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
or the Agent that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Agent or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.
SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
any Lender or the Agent protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any collateral.
(b)    The Company hereby unconditionally and irrevocably waives any right to
revoke this Article VII and acknowledges that the guaranty under this Article
VII is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future.
(c)    The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender or the Agent that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any Borrower, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Company hereunder.
(d)    The Company hereby unconditionally and irrevocably waives any duty on the
part of any Lender or the Agent to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by such Lender or the Agent.
(e)     The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and any Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender or the Agent against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash, all Letters of Credit (other
than Special Letters of Credit) issued for the account of such Borrower shall
have expired or been terminated and the Revolving Credit Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article VII, (b) the Termination Date and (c) the
latest date of expiration of or termination of all Letters of Credit (other than
Special Letters of Credit) issued for the account of such Borrower, such amount
shall be received and held in trust for the benefit of the Lenders and the
Agent, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations


Interpublic Credit Agreement
51



--------------------------------------------------------------------------------




and all other amounts payable under this Article VII, whether matured or
unmatured, in accordance with the terms of this Agreement, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Article VII thereafter arising. If (i) the Company shall make payment to any
Lender or the Agent of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Article
VII shall have been paid in full in cash, (iii) the Termination Date shall have
occurred and (iv) all Letters of Credit (other than Special Letters of Credit)
issued for the account of such Borrower shall have expired or been terminated,
the Lenders and the Agent will, at the Company’s request and expense, execute
and deliver to the Company appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Company of an interest in the Guaranteed Obligations resulting from such
payment made by the Company pursuant to this Article VII.
SECTION 7.05. Continuing Guaranty; Assignments. The guaranty under this Article
VII is a continuing guaranty and shall (a) remain in full force and effect until
the latest of (i) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit
(other than Special Letters of Credit), (b) be binding upon the Company, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lenders and the Agent and their successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Revolving Credit Commitments, the Advances owing to it and the
Note or Notes held by it, if any) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 9.07.
ARTICLE VIII
THE AGENT
SECTION 8.01. Authorization and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Citibank to act on its behalf as the Agent
hereunder and under the Notes and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as provided in Section 8.06, the provisions of this
Article are solely for the benefit of the Agent, the Lenders and the Issuing
Banks, and neither the Company nor any Designated Subsidiary shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any Notes (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.
SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


Interpublic Credit Agreement
52



--------------------------------------------------------------------------------




(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein); provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to this Agreement or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Company, a Lender or an Issuing Bank.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.
(d)    Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.
SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless an officer of the Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Advance or the issuance of such
Letter of Credit, and in the case of a Borrowing, such Lender shall not have
made available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.






Interpublic Credit Agreement
53



--------------------------------------------------------------------------------




SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Note by or
through any one or more sub‑agents appointed by the Agent, and the Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties, provided, in each case
that no such delegation to a sub-agent or a Related Party shall release the
Agent from any of its obligations hereunder. Each such sub‑agent and the Related
Parties of the Agent and each such sub‑agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder and under the Notes) as if set forth in
full herein with respect thereto.
SECTION 8.06. Resignation of Agent. (a) The Agent may at any time and, if the
Person acting as the Agent is a Defaulting Lender and the Company so requests,
the Agent shall promptly, give notice of its resignation to the Lenders, the
Issuing Banks and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Company so
long as no Event of Default has occurred and is continuing, to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation then the Company may (if the resignation is at the request of
the Company) or the retiring Agent may (but shall not be obligated to), on
behalf of the Lenders and the Issuing Banks, with the consent of the Company so
long as no Event of Default has occurred and is continuing, appoint a successor
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective no earlier than three
Business Days after the date in such notice (the “Resignation Effective Date”).
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(b) of the definition thereof, each of the Company and the Required Lenders may,
to the extent permitted by applicable law, by notice in writing to such Person
and, if such notice is given by the Required Lenders, to the Company, remove
such Person as Agent and, the Required Lenders may, with the consent of the
Company so long as no Event of Default has occurred and is continuing, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes and (2) except for any
indemnity payments owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and Issuing Bank directly,
until such time, if any, as the Required Lenders or the Company appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent (other than any rights to indemnity payments owed to the retiring
or removed Agent), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the Notes. The fees payable
by the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the Notes, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.
(d)    Any resignation pursuant to this Section by a Person acting as Agent
shall, unless such Person shall notify the Company and the Lenders otherwise,
also act to relieve such Person and its Affiliates of any obligation to issue
new, or extend existing, Letters of Credit where such issuance or extension is
to occur on or after the date that is 60 days after such Person gave notice of
such resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Agent in its capacity (if
any) as Issuing Bank, (ii) the retiring Agent in its capacity (if any) as
Issuing Bank shall be discharged from all of its respective duties and
obligations hereunder or under the Notes in such capacity and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing


Interpublic Credit Agreement
54



--------------------------------------------------------------------------------




Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit; except, in each case, as may otherwise be
agreed by the Company and such successor Agent if the retiring Agent is a
Defaulting Lender.
SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder.
SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as bookrunners, arrangers,
syndication agents or documentation agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement, except in its
capacity, as applicable, as the Agent or as a Lender hereunder.
SECTION 8.09. Lender ERISA Representation. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and not, for the avoidance of doubt, to or for the benefit of any Borrower, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and not, for the avoidance


Interpublic Credit Agreement
55



--------------------------------------------------------------------------------




of doubt, to or for the benefit of any Borrower, that the Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Notes, nor consent to any departure by the Company or any other
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Non-Defaulting Lenders, do any of the
following: (a) waive any of the conditions specified in Section 3.01 or Section
3.02, (b) increase the Revolving Credit Commitments of the Lenders other than in
accordance with Section 2.18, (c) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder, (d) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, (e) change the percentage of the
Revolving Credit Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder, (f) reduce or limit the obligations of
the Company under Section 7.01 or release or otherwise limit the Company’s
liability with respect to its obligations under Article VII, (g) extend the
termination date of any Letter of Credit (other than a Special Letter of Credit)
beyond the Termination Date, or amend or waive the last sentence of Section
2.03(b) or (h) amend the definition of “Required Lenders” or this Section 9.01;
provided further that any amendment, waiver or consent requiring the consent of
all Non-Defaulting Lenders under clauses (b), (c), (d) or (f) of the preceding
proviso that by its terms adversely affects any Defaulting Lender
disproportionately as compared to other affected Lenders shall require the
consent of such Defaulting Lender and any such amendment, waiver or consent that
would alter the terms of this proviso will require the consent of such
Defaulting Lender; provided still further that (i) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note; and (ii) no amendment, waiver or consent
shall, unless in writing and signed by each affected Issuing Bank in addition to
the Lenders required above to take such action, adversely affect the rights or
obligations of an Issuing Bank in its capacity as such under this Agreement. If
the Agent or the Company acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document, then the Agent and the Company shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement, so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, modification or supplement.






Interpublic Credit Agreement
56



--------------------------------------------------------------------------------




SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (which includes electronic medium
and facsimile communication) and mailed, telecopied or delivered or (y) as and
to the extent set forth in Section 9.02(b) and in the proviso to this Section
9.02(a), if to the Company or any other Borrower, to (or in care of) the
Company, at its address at 909 Third Avenue, New York, New York 10022,
Attention: Senior Vice President of Finance and Treasurer (with a copy at the
same address to the Senior Vice President and General Counsel); if to any
Initial Lender, at its Domestic Lending Office specified opposite its name on
Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assignment and Assumption pursuant to which it became a Lender;
and if to the Agent, at its address at Building #3, 1615 Brett Road, New Castle,
Delaware 19720, Attention: Bank Loan Syndications Department, email for Notice
of Issuance, Notice of Borrowing: GLAgentOfficeOps@citi.com; or, as to the
Company or the Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Company and the Agent, provided that materials required to be delivered pursuant
to Section 5.01(h) shall be delivered to the Agent as specified in Section
9.02(b). All such notices and communications shall, when mailed, telecopied or
e-mailed, be effective when deposited in the mails, telecopied or confirmed by
e-mail, respectively, except that notices and communications to the Agent
pursuant to Article II, III or VII shall not be effective until received by the
Agent. Delivery by electronic medium or facsimile of an executed counterpart of
any amendment or waiver of any provision of this Agreement or any Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
(b)    Materials required to be delivered pursuant to Section 5.01(h) may be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent by e-mail at oploanswebadmin@citi.com (or any other one e-mail address
designated by the Agent from time to time) or physical form, provided that, to
the extent so provided in the last paragraph of Section 5.01(h), the Agent shall
have the right to request that copies of the compliance certificates required to
be delivered pursuant to clauses (i) and (ii), as applicable, of Section
5.01(h), be delivered in physical form, in which case the Company shall cause
the same to be delivered to the Agent (and not the Lenders) as soon as
reasonably practicable. For the avoidance of doubt, the Company shall not be
required to deliver any Communications to the Lenders. Each Borrower agrees that
the Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to such Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, any
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on a password
protected internet website such as Intralinks (the “Platform”). Each Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.
(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent (and not the Company) shall deliver a copy of
the Communications to such Lender in writing. Each Lender agrees (i) to notify
the Agent in writing of such Lender’s e-mail address or addresses to which a
Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail address(es) for such Lender) and (ii) that any Notice
may be sent to such e-mail address or addresses.








Interpublic Credit Agreement
57



--------------------------------------------------------------------------------




SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable out-of-pocket expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, any Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, any Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).
(b)    The Company agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
partners, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) any Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct or is a consequence of such Indemnified
Party’s (or its Affiliate’s) becoming a Defaulting Lender hereunder (including,
for the avoidance of doubt, its failure to perform its funding obligations
hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Agent and the Company in writing that
such failure is the result of such Lender’s good faith reasonable determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied). The foregoing indemnity
shall not cover or include (x) Indemnified Taxes or Other Taxes, the Company’s
obligation with respect to which is governed by Section 2.14, or Excluded Taxes,
(y) increased costs, the Company’s obligation with respect to which is governed
by Section 2.11 or (z) costs, charges, fees, expenses, Taxes or duties of any
kind related to any hedging activities in connection with the rights or
obligations of the Lenders under this Agreement. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto. The Company also agrees
not to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to any Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
(c)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of any Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Company
pursuant to Section 9.07(a), such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.


Interpublic Credit Agreement
58



--------------------------------------------------------------------------------




(d)    Without prejudice to the survival of any other agreement of the Company
and the other Borrowers hereunder, the agreements and obligations of the Company
and the other Borrowers contained in Sections 2.11, 2.14 and 9.04 and the
agreements and obligations of the Company, the other Borrowers and the Issuing
Banks contained in Section 2.10(c) shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any Notes.
(e)    Reimbursement by Lenders. Each Lender severally agrees to indemnify the
Agent and each Issuing Bank (in each case, to the extent not promptly reimbursed
by the Company) from and against such Lender’s ratable share of any and all
losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs, disbursements and expenses, joint or several, of any
kind or nature (including the fees, charges and disbursements of any advisor or
counsel for such Person) that may be imposed on, incurred by, or asserted
against the Agent or any Issuing Bank, as the case may be, in any way relating
to or arising out of this Agreement or the Notes or any action taken or omitted
by the Agent or any Issuing Bank under this Agreement or the Notes; provided,
however, that no Lender shall be liable for any portion of such losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements or expenses resulting from the Agent’s or such Issuing Bank’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction, nor shall any Lender be liable to
the extent that any claim with respect to any Special Letter of Credit under
this section relates to an event arising on or after the Participation Cut-Off
Date. Without limitation of the foregoing, each Lender agrees to reimburse the
Agent and each Issuing Bank for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Company under Section 9.04(a), to the extent that the Agent or such Issuing Bank
is not promptly reimbursed for such costs and expenses by the Company.
SECTION 9.05. Right of Set‑off. Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(e) or (b) (i) the
occurrence and during the continuance of any other Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Company or any Borrower against any and all of the obligations of the
Company or any Borrower now or hereafter existing under this Agreement and any
Note held by such Lender, whether or not such Lender shall have made any demand
under this Agreement or such Note and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.19 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the appropriate Borrower after
any such set‑off and application, provided that the failure to give such notice
shall not affect the validity of such set‑off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set‑off)
that such Lender and its Affiliates may have.
SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Company, the Agent and each Lender
and their respective successors and assigns, except that neither the Company nor
any other Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders (and any other
attempted assignment or transfer by any party hereto shall be null and void).






Interpublic Credit Agreement
59



--------------------------------------------------------------------------------




SECTION 9.07. Assignments and Participations. (a)    Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void, except as provided in the last sentence
of Section 9.07(b) and in Section 9.07(h)). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility) or in the case of an assignment to a Lender or an
Affiliate of a Lender, no minimum amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender’s Affiliate that is a financial institution or to another Lender unless
on the date of such assignment the assignee would be entitled to make a demand
pursuant to Section 2.11 or 2.14 (in which case such assignment shall be
permitted only if the assignee shall waive in a manner satisfactory to the
Company in form and substance its rights to make such a demand); provided that
the Company shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five Business Days
after having received notice thereof;
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any assignment to a
Person that is not a Lender or an Affiliate of such Lender; and


Interpublic Credit Agreement
60



--------------------------------------------------------------------------------




(C) the consent of each Issuing Bank (such consent of each Person not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) any Person that was a Competitor as of the Trade Date (in
which case the provisions of Section 9.07(h) shall apply), or (D) without the
prior written consent of the Company, a structured finance vehicle, fund or
similar entity or any similar Person in connection with a securitization.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph (b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (except in the
event that such assignment or transfer was to a person that was a Competitor as
of the Trade Date (in which case the provisions of Section 9.07(h) shall
apply)).
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Agent and the Lenders shall


Interpublic Credit Agreement
61



--------------------------------------------------------------------------------




treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Each Lender may sell participations to one or more banks
or other entities (other than the Company, any of the Company’s Affiliates, any
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, any Defaulting
Lender, or, unless the Company’s prior consent is obtained and in accordance
with the provisions of Section 9.07(h), a Competitor), in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Revolving Credit Commitment to the Borrowers hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Company, the other
Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any rights as a Lender hereunder, including, without
limitation, any right to make any demand under Section 2.11 or 2.14 or right to
approve any amendment or waiver of any provision of this Agreement or any Note,
or any consent to any departure by the Company or any other Borrower therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, any Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, any Notes or any
fees or other amounts payable hereunder or reduce or limit the obligations of
the Company under Section 7.01 or release or otherwise limit the Company’s
liability with respect to its obligations under Article VII or amend this
Section 9.07(d) in any manner adverse to such participant, in each case to the
extent subject to such participation and in any event such voting rights shall
not exceed those of the Lender hereunder that is the seller of such
participation.
(e)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a nonfiduciary agent of the Company, maintain
a register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any
commitments, Advances, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(f)    Disclosure to Assignee or Participant. Any Lender may, in connection with
any assignment or participation or proposed assignment or participation
permitted under this Section 9.07, disclose to the assignee or participant or
proposed assignee or participant other than, unless the Company’s prior consent
is obtained, a Competitor, any information relating to any Borrower furnished to
such Lender by or on behalf of such Borrower; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree for the benefit of the Company to preserve the confidentiality of
any Information relating to any Borrower received by it from such Lender.
(g)    Certain Security Interests. Notwithstanding any other provision set forth
in this Agreement, any Lender may at any time create a security interest in all
or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any central bank in accordance with
applicable law or regulation; provided that no such creation of a security
interest shall release a Lender from any of its obligations hereunder or
substitute such secured party for such Lender as a party hereto.


Interpublic Credit Agreement
62



--------------------------------------------------------------------------------




(h)    No Assignment or Participations to Competitors. No assignment or
participation shall be made or sold, as applicable, to any Person that was a
Competitor as of the date (the “Determination Date”) on which the assigning or
selling Lender entered into a binding agreement to sell all or a portion of its
rights and obligations under this Agreement to such Person or assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment or participation in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Competitor for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Competitor after the applicable Determination Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Competitor”), (x) such assignee
or participant shall not retroactively be disqualified from becoming a Lender or
participant and (y) the execution by the Company of an Assignment and Assumption
with respect to an assignee will not by itself result in such assignee no longer
being considered a Competitor. Any assignment or participation in violation of
this Section 9.07(h) shall not be void, but the other provisions of this Section
9.07(h) shall apply. If any assignment is made or any participation is sold to
any Competitor without the Company’s prior written consent, or if any Person
becomes a Competitor after the applicable Determination Date, the Company may,
at its sole expense and effort, upon notice to the applicable Competitor and the
Agent, (A) terminate any Commitment of such Competitor and/or repay all
obligations of the Borrowers owing to such Competitor in connection with such
Commitment and/or (B) require such Competitor to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.07),
all of its interest, rights and obligations under this Agreement (including as a
participant) to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Competitor paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder. Notwithstanding anything to the contrary contained in this Agreement,
Competitors (A) will not (x) have the right to receive information, reports or
other materials provided to Lenders by the Borrowers, the Agent or any other
Lender, (y) attend or participate in meetings attended by the Lenders and the
Agent, or (z) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Agent or any Lender to undertake any action (or refrain from taking any
action) under this Agreement or any other Loan Document, each Competitor will be
deemed to have consented in the same proportion as the Lenders that are not
Competitors consented to such matter, and (y) for purposes of voting on any plan
of reorganization or plan of liquidation pursuant to any debtor relief laws (a
“Plan”), each Competitor party hereto hereby agrees (1) not to vote on such
Plan, (2) if such Competitor does vote on such Plan notwithstanding the
restriction in the foregoing sentence, such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other debtor relief laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other debtor relief laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing sentence. The Agent shall have the right, and the
Company hereby expressly authorizes the Agent, to (A) post the list of
Competitors provided by the Company and any updates thereto from time to time
(collectively, the “Competitor List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
Competitor List to each Lender requesting the same. The Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant is a Competitor or (y) have any liability with respect to any
assignment or sale of a participation to a Competitor.
SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the Issuing
Bank agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, partners, directors, officers,
employees, agents, advisors and other representatives who need to know the
Information in connection with this Agreement or in connection with other
contemplated transactions for the benefit of the Company (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential on substantially the same terms as provided herein), (b) to the
extent requested by any regulatory authority having jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners and including in connection with any pledge made in
accordance with Section 9.07(g)), (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party hereto, (e) to the extent necessary in connection with the exercise of any
remedies hereunder or under any Note or any action


Interpublic Credit Agreement
63



--------------------------------------------------------------------------------




or proceeding relating to this Agreement or any Note or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement for the benefit of
the Company containing provisions substantially the same as those of this
Section (i) to any assignee, participant or prospective assignee or participant,
in each case permitted hereunder or (ii) to any credit insurance provider or to
any actual or prospective counterparty to any swap, derivative or other similar
transaction, in each case under which payments are to be made by reference to
the Company and its obligations, entered into by a Lender in connection with
this Agreement, (g) with the consent of the Company, (h) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Agent, any
Lender, the Issuing Bank or their respective Affiliates on a nonconfidential
basis from a source other than the Company that, to the knowledge of the Agent,
such Lender, the Issuing Bank or such Affiliate, as applicable, is not in
violation of any confidentiality agreement with the Company. In addition, the
Agent and the Lenders may disclose the existence of this Agreement and
information about the terms of this Agreement to market data collectors, similar
service providers to the lending industry and service providers to the Agent and
the Lenders in connection with the administration of this Agreement, the other
Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all confidential, proprietary
or non-public information of the Company furnished to the Agent or the Lenders
by the Company.
SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the Restatement Date, notify the
Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is 15
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Agreement duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.09(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Revolving Credit Commitment by causing an Affiliate of such Lender to act as the
Lender in respect of such Designated Subsidiary.
As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary, either directly or through
an Affiliate of such Lender selected pursuant to the immediately preceding
paragraph, or whose internal policies prohibit lending to or establishing credit
for entities organized under the laws of such jurisdiction (a “Protesting
Lender”) shall so notify the Company and the Agent in writing. With respect to
each Protesting Lender, the Company shall, effective on or before the date that
such Designated Subsidiary shall have the right to borrow hereunder, either (A)
notify the Agent and such Protesting Lender that the Revolving Credit
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and/or Letter of Credit reimbursement
obligations, accrued interest thereon, accrued fees and all other amounts then
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the


Interpublic Credit Agreement
64



--------------------------------------------------------------------------------




Company or the relevant Designated Subsidiary (in the case of all other
amounts), or (B) cancel its request to designate such Subsidiary as a
“Designated Subsidiary” hereunder.
(b)    Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Designated Subsidiary then, so long as at the time no Notice of Borrowing in
respect of such Designated Subsidiary is outstanding, such Subsidiary’s status
as a “Designated Subsidiary” shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall give promptly upon its
receipt of a request therefor from the Company). Thereafter, the Lenders shall
be under no further obligation to make any Advance hereunder to such Designated
Subsidiary.
SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York without
giving effect to conflicts of law provisions that might require application of
the laws of a different jurisdiction.
SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by electronic medium
or facsimile shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency or Committed L/C Currency
into Dollars, the parties agree to the fullest extent that they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Agent could purchase such Committed Currency or
Committed L/C Currency with Dollars at Citibank’s principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.
(c)    The obligation of the Company and each other Borrower in respect of any
sum due from it in any currency (the “Primary Currency”) to any Lender or the
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, the Company and each other
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender or the Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Agent (as the case may be) agrees to remit
to the Company or such other Borrower such excess.










Interpublic Credit Agreement
65



--------------------------------------------------------------------------------




SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any party hereto or any Related Party
of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. The Company and each other Borrower
hereby further irrevocably consent to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Company at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 9.14. Substitution of Currency. If a change in any Committed Currency or
Committed L/C Currency occurs pursuant to any applicable law, rule or regulation
of any governmental, monetary or multi-national authority, this Agreement
(including, without limitation, the definitions of Eurocurrency Rate) will be
amended to the extent determined by the Agent (acting reasonably and in
consultation with the Company) to be necessary to reflect the change in currency
and to put the Lenders and the Company in the same position, so far as possible,
that they would have been in if no change in such Committed Currency or
Committed L/C Currency had occurred.
SECTION 9.15. No Liability Regarding Letters of Credit. None of the Agent, the
Lenders nor any Issuing Bank, nor any of their Affiliates, or the respective
directors, officers, employees, agents and advisors of such Person or such
Affiliate, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


Interpublic Credit Agreement
66



--------------------------------------------------------------------------------




SECTION 9.16. Patriot Act Notification. Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Company and each other
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act. Each Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.
SECTION 9.17. No Fiduciary Duty. The Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”) may have
economic interests that conflict with those of the Borrowers. The Borrowers
agree that nothing in the Loan Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and any Borrower, its stockholders or its affiliates. Each Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and such Borrower, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of such Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of such Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising such Borrower on other matters) or any other obligation to
such Borrower except the obligations expressly set forth in the Loan Documents
and (iv) such Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. Each Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.
SECTION 9.18. Acknowledgement and Consent to Bail-In of Certain Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges and accepts that any liability of any Lender under or
in connection with this Agreement may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:
(a)    the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is subject to the Write-Down and Conversion
Powers of any Resolution Authority; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Resolution Authority.
SECTION 9.19. Waiver of Jury Trial. Each of the Company, each other Borrower,
the Agent and the Lenders hereby irrevocably waives, to the fullest extent
permitted by applicable law, all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or any Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.






Interpublic Credit Agreement
67



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


THE INTERPUBLIC GROUP OF COMPANIES, INC.
By:  /s/ Ellen Johnson                         
Name:   Ellen Johnson
Title:     Senior Vice President of Finance and Treasurer

    








    
















































































--------------------------------------------------------------------------------




CITIBANK, N.A.,
 as Agent
    


By:  /s/ Michael Vondriska                        
Name: Michael Vondriska
Title:  Vice President
Initial Lenders
 
CITIBANK, N.A.,


    


By:  /s/ Michael Vondriska                        
Name:  Michael Vondriska
Title: Vice President
 
JPMORGAN CHASE BANK, N.A.


    


By:  /s/ Sarah Gang                        
Name:  Sarah Gang
Title: Executive Director
 
BANK OF AMERICA, N.A.


By:  /s/ Rebecca Vogel                     
Name:  Rebecca Vogel
Title: Senior Vice President
 
MORGAN STANLEY BANK, N.A.




By:  /s/ Michael King                    
Name:  Michael King
Title: Authorized Signatory
 
MUFG BANK, LTD.
By:  /s/ Dana McDougall                     
Name:  Dana McDougall
Title: Vice President
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH


By:  /s/ Cara Younger                     
Name:  Cara Younger
Title: Executive Director
 
By:  /s/ Miriam Trautmann                     
Name:  Miriam Trautmann
Title: Senior Vice President











--------------------------------------------------------------------------------






BNP PARIBAS


    


By:  /s/ Barbara E. Nash                         
Name: Barbara E. Nash
Title:  Managing Director
 
By:  /s/ Chief Marbumrung                      
Name: Chief Marbumrung
Title:  Vice President
 
HSBC BANK USA, NATIONAL ASSOCIATION




    


By:  /s/ David Wagstaff                          
Name:  David Wagstaff
Title: Managing Director
 
 
ING BANK N.V., DUBLIN BRANCH




    


By:  /s/ Sean Hassett                         
Name:  Sean Hassett
Title: Director
  
 
By:  /s/ Padraig Matthews                          
Name:  Padraig Matthews
Title: Director
 
WELLS FARGO BANK, NATIONAL ASSOCIATION






By:  /s/ Craig DeSousa                    
Name:  Craig DeSousa
Title: Senior Vice President
 
CITIZENS BANK, N.A


By:  /s/ Angela Reilly                      
Name:  Angela Reilly
Title: Senior Vice President
 
PNC BANK, NATIONAL ASSOCIATION


By:  /s/ Cheryl L. Sekelsky                   
Name:  Cheryl L. Sekelsky
Title: Vice President
 
U.S. BANK NATIONAL ASSOCIATION


By:  /s/ Kelsey E. Hehman                            
Name:  Kelsey E. Hehman
Title: Assistant Vice President





--------------------------------------------------------------------------------






BANK OF CHINA, NEW YORK BRANCH




    


By:  /s/ Raymond Qiao                         
Name: Raymond Qiao
Title:  Executive Vice President
  
 
DANSKE BANK A/S


By:  /s/ Merete Ryvald-Christensen                  
Name: Merete Ryvald-Christensen
Title:  Chief Loan Manager
  
 
By:  /s/ Corinne Akstrup                          
Name:  Corinne Akstrup
Title: Senior Loan Manager
  
 
 
GOLDMAN SACHS BANK USA






    


By:  /s/ Rebecca Kratz                                            
Name:  Rebecca Kratz
Title: Authorized Signatory
  
 
INTESA SANPAOLO S.P.A, NEW YORK BRANCH.








By:  /s/ Alessandro Toigo                    
Name:  Alessandro Toigo
Title: Head of Corporate Desk
 
By:  /s/ Anne Culver                     
Name:  Anne Culver
Title: VP, Relationship Manager
 
LLOYDS BANK CORPORATE MARKETS PLC




By:  /s/ Kamala Basdeo                   
Name:  Kamala Basdeo
Title: Assistant Vice President
          Transaction Execution
  
 
By:  /s/ Allen McGuire                    
Name:  Allen McGuire
Title: Assistant Vice President
          Transaction Execution























--------------------------------------------------------------------------------




SCHEDULE I


COMMITMENTS


Name of Initial Lender
Revolving Credit Commitment
Letter of Credit Commitment
Citibank, N.A.
$215,000,000
 
JPMorgan Chase Bank, N.A.
$215,000,000
$50,000,000
Bank of America, N.A.
$215,000,000
 
Morgan Stanley Bank, N.A.
$85,000,000
 
MUFG Bank, Ltd.
$65,000,000
 
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
$78,000,000
 
BNP Paribas
$78,000,000
 
HSBC Bank USA, National Association
$78,000,000
 
ING Bank N.V., Dublin Branch
$78,000,000
 
Wells Fargo Bank, National Association
$78,000,000
 
Citizens Bank, N.A.
$50,000,000
 
PNC Bank, National Association
$50,000,000
 
U.S. Bank National Association
$50,000,000
 
Bank of China, New York Branch
$35,000,000
 
Danske Bank A/S
$35,000,000
 
Goldman Sachs Bank USA
$35,000,000
 
Intesa Sanpaolo S.p.A., New York Branch
$35,000,000
 
Lloyds Bank Corporate Markets plc
$25,000,000
 
Total:
$1,500,000,000
$50,000,000





















































--------------------------------------------------------------------------------




SCHEDULE 2.01(b)
Existing Letters of Credit


LC Issuing Bank
LC Expiry Date
Closing Balance
(as of 9/30/2019)
JP Morgan Chase
8/31/2020
$1,299,524.52
JP Morgan Chase
2/28/2020
$718,000.00
JP Morgan Chase
12/31/2019
$2,161,270.00
JP Morgan Chase
2/10/2020
$3,612,583.50
JP Morgan Chase
1/31/2020
$240,000.00
JP Morgan Chase
2/11/2020
$50,000.00
JP Morgan Chase
11/29/2019
$266,169.33
JP Morgan Chase
9/30/2020
$50,000.00
JP Morgan Chase
12/31/2019
$71,045.00
JP Morgan Chase
7/31/2020
$63,613.00
JP Morgan Chase
2/7/2020
$35,664.20
 
GRAND TOTAL:
$8,567,869.55









































































--------------------------------------------------------------------------------




EXHIBIT A - FORM OF
NOTE
U.S.$_______________                    Dated: _______________, 20__
FOR VALUE RECEIVED, the undersigned, [THE INTERPUBLIC GROUP OF COMPANIES, INC.,
a Delaware corporation][Name of Designated Subsidiary] (the “Borrower”), HEREBY
PROMISES TO PAY to ________________________ (the “Lender”) or its registered
assigns for the account of its Applicable Lending Office on the Termination Date
applicable to the Lender (each as defined in the Credit Agreement referred to
below) the principal sum of U.S.$[amount of the Lender’s Revolving Credit
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Amended and Restated
Credit Agreement dated as of November 1, 2019 among The Interpublic Group of
Companies, Inc., the Lender and certain other lenders parties thereto and
Citibank, N.A., as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on such date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance and from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 399 Park Avenue, New York, New York 10043, in same day
funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to conflicts of law
provisions that might require application of the laws of a different
jurisdiction.
[THE INTERPUBLIC GROUP OF
COMPANIES, INC.][NAME OF DESIGNATED SUBSIDIARY]


By___________________________
Title:












--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL






Date


Amount of
Advance
Amount of
Principal Paid
or Prepaid


Unpaid Principal
Balance


Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

























--------------------------------------------------------------------------------




EXHIBIT B - FORM OF
NOTICE OF BORROWING




Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3
1615 Brett Road
New Castle, Delaware 19720


[Date]


Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, [The Interpublic Group of Companies, Inc.][Name of Designated
Subsidiary], refers to the Amended and Restated Credit Agreement dated as of
November 1, 2019 (the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among The Interpublic Group of Companies, Inc., the
Lender and certain other lenders parties thereto and Citibank, N.A., as Agent
for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is _______________, 20__.
(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is
[$_______________][for a Borrowing in a Committed Currency, list currency and
amount of Borrowing].
(iv)    [The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]
(v)    The undersigned hereby certifies that the following statements will be
true on the date of the Proposed Borrowing:
(A)the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) [and in the Designation
Agreement of the undersigned] are correct in all material respects (or, in the
case of any such representation or warranty already qualified by materiality or
Material Adverse Effect, in all respects), before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and






--------------------------------------------------------------------------------




(B)no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.
Very truly yours,
[THE INTERPUBLIC GROUP OF
COMPANIES, INC.][DESIGNATED SUBSIDIARY]




By___________________________
Title:






























































































--------------------------------------------------------------------------------




EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit, and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2. Assignee[s]:        


______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
_____________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.




--------------------------------------------------------------------------------






3.
Borrower(s):        The Interpublic Group of Companies, Inc. and its Designated
Subsidiaries



4. Agent: Citibank, N.A., as the administrative agent under the Credit Agreement


5. Credit Agreement:
The Amended and Restated Credit Agreement dated as of November 1, 2019 among The
Interpublic Group of Companies, Inc., the Lenders parties thereto, Citibank,
N.A., as administrative agent, and the other agents parties thereto



6. Assigned Interest[s]:


Assignor[s]5 
Assignee[s]6
Facility Assigned7 
Aggregate Amount of Commitment/Advances for all Lenders8 
Amount of Commitment/Advances Assigned8
Percentage Assigned of Commitment/
Advances9 
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]10 To be completed if the Assignor(s)
and the Assignee(s) intend that the minimum assignment amount is to be
determined as of the Trade Date.


[Page break]


































____________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/ Advances
of all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




Effective Date: ________________, 20___ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]11 
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]12
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:
[Consented to and]13


[NAME OF AGENT], as
Agent


By: _________________________________
Title:


[Consented to:]14


[NAME OF RELEVANT PARTY]


By: ________________________________
Title:
_________________________
11 Add additional signature blocks as needed.
12 Add additional signature blocks as needed.
13 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
14 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.






--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Lender organized under the laws of a jurisdiction outside the
United States, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Agent, [the][any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
electronic medium or facsimile shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.




--------------------------------------------------------------------------------




EXHIBIT D-1 - FORM OF
OPINION OF WILLKIE
FARR & GALLAGHER
LLP




[Restatement Date]






























































































--------------------------------------------------------------------------------




EXHIBIT D-2 - FORM OF
OPINION OF IN-HOUSE
COUNSEL OF THE
COMPANY


[Restatement Date]
To each of the Lenders parties
to the Credit Agreement (as defined below),
among The Interpublic Group of Companies, Inc.,
said Lenders and Citibank, N.A.,
as Agent for said Lenders, and
to Citibank, N.A., as Agent
Credit Agreement


Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(d)(iv) of the Amended
and Restated Credit Agreement dated as of November 1, 2019 (the “Credit
Agreement”), among The Interpublic Group of Companies, Inc. (the “Company”), the
Lenders parties thereto and Citibank, N.A., as Agent for said Lenders. Terms
defined in the Credit Agreement are used herein as therein defined.
I have acted as General Counsel for the Company in connection with the
preparation, execution and delivery of the Credit Agreement.
In arriving at the opinions expressed below, I have examined the following
documents:
(1)    An executed copy of the Credit Agreement.
(2)    The documents furnished by the Company pursuant to Article III of the
Credit Agreement.
(3)    A copy of the Restated Certificate of Incorporation of the Company and
all amendments thereto (the “Charter”).
(4)    A copy of the by‑laws of the Company and all amendments thereto (the
“By‑laws”).
(5)    A certificate of the Secretary of State of Delaware, dated __________,
2019, attesting to the continued corporate existence and good standing of the
Company in that State.
In addition, I have examined the originals, or copies certified or otherwise
identified to my satisfaction, of such other corporate records of the Company,
certificates of public officials and of officers of the Company and such other
persons as I have deemed necessary as a basis for the opinions expressed below.
In rendering the opinions expressed below, I have assumed the authenticity of
all documents submitted to me as originals and the conformity to the originals
of all documents submitted to me as copies. In addition, I have assumed and have
not verified the accuracy as to factual matters of each document I have reviewed
(including, without limitation, the accuracy of the representations and
warranties of the Company in the Credit Agreement).
Based upon the foregoing and subject to the further assumptions and
qualifications set forth below, it is my opinion that:




--------------------------------------------------------------------------------




1.    The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware.
2.    The execution, delivery and performance by the Company of the Credit
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated thereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Charter or the By‑laws or (ii) any material contractual or
legal restriction known to me contained in any material document to which the
Company is a party or by which it is bound. The Credit Agreement and the Notes
have been duly executed and delivered on behalf of the Company.
3.    To the best of my knowledge, no authorization, approval or other action
by, and no notice to or filing with, any third party is required for the
execution, delivery and performance by the Company of the Credit Agreement and
the Notes.
4.    To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Company or any of its Consolidated
Subsidiaries before any court, governmental agency or arbitrator that purport to
affect the validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby
or, except as disclosed in the Company’s reports filed with the Securities and
Exchange Commission prior to the Restatement Date, that are likely to have a
materially adverse effect upon the financial condition or operations of the
Company and its Consolidated Subsidiaries taken as a whole.
With regard to clause (ii) of paragraph 2 above, I express no opinion as to
whether the deposit of cash into the L/C Cash Deposit Account would be
permissible under the applicable lien covenants (all of which permit the Company
to create liens in an amount based on its consolidated net worth) at the time
such cash is provided.
The foregoing opinions are limited to the law of the State of New York, the
General Corporation Law of the State of Delaware and the Federal law of the
United States.
I am furnishing this opinion letter to you solely for your benefit in connection
with the Credit Agreement. This opinion letter is not to be used, circulated,
quoted or otherwise referred to for any other purpose. Notwithstanding the
foregoing, a copy of this opinion letter may be furnished to, and relied upon
by, your successors and a permitted transferee who becomes a party to the Credit
Agreement as a Lender thereunder, and you or any such successor or transferee
may show this opinion to any governmental authority pursuant to requirements of
applicable law or regulations. The opinions expressed herein are, however,
rendered on and as of the date hereof, and I assume no obligation to advise you
or any such transferee or governmental authority or any other person, or to make
any investigations, as to any legal developments or factual matters arising
subsequent to the date hereof that might affect the opinions expressed herein.
Very truly yours,
_____________________________________    
Andrew Bonzani, General Counsel


    
                                        






















--------------------------------------------------------------------------------




EXHIBIT E - FORM OF
DESIGNATION AGREEMENT
[DATE]
To each of the Lenders
parties to the Credit Agreement
(as defined below) and to Citibank, N.A.
as Agent for such Lenders
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
November 1, 2019 among The Interpublic Group of Companies, Inc. (the “Company”),
the Lenders parties thereto and Citibank, N.A., as Agent for said Lenders (the
“Credit Agreement”). Terms used herein and defined in the Credit Agreement shall
have the respective meanings ascribed to such terms in the Credit Agreement.
Please be advised that the Company hereby designates its undersigned Subsidiary,
____________ (“Designated Subsidiary”), as a “Designated Subsidiary” under and
for all purposes of the Credit Agreement.
The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:
(a)    The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of ______________________.
(b)    The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes to be delivered
by it are within the Designated Subsidiary’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Subsidiary’s charter or by-laws or (ii) any law, rule or regulation
applicable to the Designated Subsidiary or (iii) any material contractual or
legal restriction binding on the Designated Subsidiary. The Designation
Agreement and the Notes delivered by it have been duly executed and delivered on
behalf of the Designated Subsidiary.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement or the Notes to be delivered by it.
(d)    This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms.
(e)    There is no pending or, to the knowledge of the Designated Subsidiary ,
threatened action, suit, investigation or proceeding affecting the Designated
Subsidiary or any of its Subsidiaries before any court, governmental agency or
arbitrator which purports to affect the legality, validity or enforceability of
this Designation Agreement, the Credit Agreement or any Note of the Designated
Subsidiary.




--------------------------------------------------------------------------------




[(f)    The information included in the Beneficial Ownership Certification
provided by the Designated Subsidiary to any Lender pursuant to the provisions
of the Credit Agreement is true and correct in all respects as of the date
hereof.]
The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at 909 Third Avenue, New York, New York 10022,
Attention: __________ (the “Process Agent”) and the Designated Subsidiary hereby
irrevocably appoints the Process Agent to give any notice of any such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service that the Process Agent receives shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon.
The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in New York, New York through the
Termination Date and will give the Agent prompt notice of any change of address
of the Company, (ii) the Company will perform its duties as Process Agent to
receive on behalf of the Designated Subsidiary service of copies of the summons
and complaint and any other process that are served upon the Company as Process
Agent in any action or proceeding in any New York State or federal court sitting
in New York City arising out of or relating to the Credit Agreement and (iii)
the Company will forward forthwith to the Designated Subsidiary at its address
at ___________________ or, if different, its then current address, copies of any
summons, complaint and other process which the Company received in connection
with its appointment as Process Agent.
This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to conflicts of
law provisions that might require application of the laws of a different
jurisdiction.
Very truly yours,
THE INTERPUBLIC GROUP OF COMPANIES, INC.


By _________________________
Name:
Title:
[THE DESIGNATED SUBSIDIARY]
By__________________________
Name:
Title:            


































--------------------------------------------------------------------------------




EXHIBIT F - FORM OF
ASSUMPTION AGREEMENT
Reference is made to the Amended and Restated Credit Agreement dated as of
November 1, 2019 (as amended or modified from time to time, the “Credit
Agreement”) among The Interpublic Group of Companies, Inc., a Delaware
corporation (the “Company”), the Lenders (as defined in the Credit Agreement)
and Citibank, N.A., as Agent for the Lenders (the “Agent”). Terms defined in the
Credit Agreement and not defined herein are used herein with the same meaning.
The undersigned hereby agrees as follows:
1.    The undersigned proposes to become an Assuming Lender pursuant to Section
2.18 or Section 2.20 of the Credit Agreement and, in that connection, hereby
agrees with the Agent and the Company that, after giving effect to the Increase
Date, the undersigned’s Revolving Credit Commitment will be $__________.
2.    The undersigned (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assumption Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vi) attaches any U.S. Internal Revenue Service
forms required under Section 2.14 of the Credit Agreement.
3.    Following the execution of this Assumption Agreement, it will be delivered
to the Agent for acceptance and recording by the Agent. The effective date for
this Assumption Agreement (the “Increase Date”) shall be __________, 20__.
4.    Upon such acceptance and recording by the Agent, as of the Increase Date,
the undersigned shall be a party to the Credit Agreement with a Revolving Credit
Commitment as set forth in Paragraph 1 above.
5.    This Assumption Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to
conflicts of law provisions that might require application of the laws of a
different jurisdiction.
6.    This Assumption Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement in an electronic medium shall be effective as delivery
of a manually executed counterpart of this Assumption Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
executed by its officers thereunto duly authorized as of the date specified
thereon.


[NAME OF ASSUMING LENDER], as Assuming Lender
By __________________________
Title:
Dated: _________________, 20__
Domestic Lending Office:






Eurocurrency Lending Office:








Accepted and Approved this
_____ day of __________, 20__
CITIBANK, N.A., as Agent
By___________________________________                    
Title:
Approved this ___ day
of __________, 20__
THE INTERPUBLIC GROUP OF COMPANIES, INC.
By___________________________________                    
Title:
 














